Exhibit 10.1

 

EXECUTION COPY

 

 

U.S. $300,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 31, 2005

 

among

 

BECKMAN COULTER, INC.

 

as Borrower

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

CITICORP USA, INC.

 

as Sole Administrative Agent

 

BANK OF AMERICA, N.A.

 

As Sole Syndication Agent

 

and

 

CITIGROUP GLOBAL MARKETS INC.

 

and

 

BANC OF AMERICA SECURITIES, LLC

 

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

 

 

SECTION 1.01. Certain Defined Terms

 

SECTION 1.02. Computation of Time Periods

 

SECTION 1.03. Accounting Terms

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

 

 

 

SECTION 2.01. The Advances

 

SECTION 2.02. Making the Advances

 

SECTION 2.03. Fees

 

SECTION 2.04. Termination or Reduction of the Commitments

 

SECTION 2.05. Repayment

 

SECTION 2.06. Interest

 

SECTION 2.07. Interest Rate Determination

 

SECTION 2.08. Conversion of Advances

 

SECTION 2.09. Optional Prepayments

 

SECTION 2.10. Increased Costs

 

SECTION 2.11. Illegality

 

SECTION 2.12. Payments and Computations

 

SECTION 2.13. Taxes

 

SECTION 2.14. Sharing of Payments, Etc

 

SECTION 2.15. Use of Proceeds

 

SECTION 2.16. Increase in the Aggregate Commitments

 

SECTION 2.17. Extension of Termination Date

 

SECTION 2.18. Replacement of Lenders
[a05-2623_1ex10d1.htm#Section2_18_ReplacementOfLenders__055744]

 

 

 

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
[a05-2623_1ex10d1.htm#ArticleIiiConditionsToEffectivene_054916]

 

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
[a05-2623_1ex10d1.htm#Section3_01_ConditionsPrecedentTo_054922]

 

SECTION 3.02. Conditions Precedent to Each Borrowing, Commitment Increase and
Extension Date [a05-2623_1ex10d1.htm#Section3_02_ConditionsPrecedentTo_054931]

 

SECTION 3.03. Determinations Under Section 3.01
[a05-2623_1ex10d1.htm#Section3_03_DeterminationsUnderSe_054939]

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES
[a05-2623_1ex10d1.htm#ArticleIvRepresentationsAndWarran_054943]

 

 

 

SECTION 4.01. Representations and Warranties of the Borrower
[a05-2623_1ex10d1.htm#Section4_01_RepresentationsAndWar_054949]

 

 

 

ARTICLE V COVENANTS OF THE BORROWER
[a05-2623_1ex10d1.htm#ArticleVCovenantsOfTheBorrower_054958]

 

 

 

SECTION 5.01. Affirmative Covenants
[a05-2623_1ex10d1.htm#Section5_01_AffirmativeCovenants_055001]

 

SECTION 5.02. Negative Covenants
[a05-2623_1ex10d1.htm#Section5_02_NegativeCovenants_055012]

 

SECTION 5.03. Financial Covenants
[a05-2623_1ex10d1.htm#Section5_03_FinancialCovenants_055039]

 

 

 

ARTICLE VI EVENTS OF DEFAULT
[a05-2623_1ex10d1.htm#ArticleViEventsOfDefault_055046]

 

 

 

SECTION 6.01. Events of Default
[a05-2623_1ex10d1.htm#Section6_01_EventsOfDefault_055054]

 

 

 

ARTICLE VII THE AGENT [a05-2623_1ex10d1.htm#ArticleViiTheAgent_055107]

 

 

 

SECTION 7.01. Authorization and Action
[a05-2623_1ex10d1.htm#Section7_01_AuthorizationAndActio_055117]

 

 

--------------------------------------------------------------------------------


 

SECTION 7.02. Agent’s Reliance, Etc
[a05-2623_1ex10d1.htm#Section7_02_AgentsRelianceEtc_055145]

 

SECTION 7.03. CUSA and Affiliates
[a05-2623_1ex10d1.htm#Section7_03_CusaAndAffiliates_055149]

 

SECTION 7.04. Lender Credit Decision
[a05-2623_1ex10d1.htm#Section7_04_LenderCreditDecision__055152]

 

SECTION 7.05. Indemnification
[a05-2623_1ex10d1.htm#Section7_05_Indemnification__055156]

 

SECTION 7.06. Successor Agent
[a05-2623_1ex10d1.htm#Section7_06_SuccessorAgent_055200]

 

 

 

ARTICLE VIII MISCELLANEOUS
[a05-2623_1ex10d1.htm#ArticleViiiMiscellaneous_055205]

 

 

 

SECTION 8.01. Amendments, Etc
[a05-2623_1ex10d1.htm#Section8_01_AmendmentsEtc_055210]

 

SECTION 8.02. Notices, Etc [a05-2623_1ex10d1.htm#Section8_02_NoticesEtc_055218]

 

SECTION 8.03. No Waiver; Remedies
[a05-2623_1ex10d1.htm#Section8_03_NoWaiverRemedies_055228]

 

SECTION 8.04. Costs and Expenses
[a05-2623_1ex10d1.htm#Section8_04_CostsAndExpenses_055233]

 

SECTION 8.05. Right of Set-off
[a05-2623_1ex10d1.htm#Section8_05_RightOfSetoff_055245]

 

SECTION 8.06. Binding Effect
[a05-2623_1ex10d1.htm#Section8_06_BindingEffect__055249]

 

SECTION 8.07. Assignments and Participations
[a05-2623_1ex10d1.htm#Section8_07_AssignmentsAndPartici_055254]

 

SECTION 8.08. Confidentiality
[a05-2623_1ex10d1.htm#Section8_08_Confidentiality__055307]

 

SECTION 8.09. Governing Law
[a05-2623_1ex10d1.htm#Section8_09_GoverningLaw_055310]

 

SECTION 8.10. Execution in Counterparts
[a05-2623_1ex10d1.htm#Section8_10_ExecutionInCounterpar_055315]

 

SECTION 8.11. Jurisdiction, Etc
[a05-2623_1ex10d1.htm#Section8_11_JurisdictionEtc__055320]

 

SECTION 8.12. Patriot Act Notice
[a05-2623_1ex10d1.htm#Section8_12_PatriotActNotice__055324]

 

SECTION 8.13. Waiver of Jury Trial
[a05-2623_1ex10d1.htm#Section8_13_WaiverOfJuryTrial__055328]

 

 

Schedules

 

Schedule 1 - List of Applicable Lending Offices

 

Schedule 5.02(a) - Existing Liens

 

Exhibits

 

Exhibit A - Form of Promissory Note

 

Exhibit B - Form of Notice of Borrowing

 

Exhibit C - Form of Assignment and Acceptance

 

Exhibit D-1 - Form of Opinion of Assistant General Counsel of the Borrower

 

Exhibit D-2 - Form of Opinion of Latham & Watkins LLP, Counsel for the Borrower

 

Exhibit E – Form of Opinion of Borrower’s counsel (Commitment Increase)

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 31, 2005

 

Among BECKMAN COULTER, INC., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, CITICORP USA, INC. (“CUSA”), a Delaware
corporation, as sole administrative agent (the “Agent”) for the Lenders (as
hereinafter defined), BANK OF AMERICA, N.A., as sole syndication agent, and
CITIGROUP GLOBAL MARKETS INC. and BANC OF AMERICA SECURITIES, LLC, as joint
arrangers and joint lead bookrunners (each an “Arranger” and together the
“Arrangers”):

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Borrower is party to a Credit Agreement
dated as of July 10, 2002 (as amended, supplemented or otherwise modified from
time to time to (but not including) the date of this Amended and Restated Credit
Agreement (this “Agreement”), the “Existing Credit Agreement”), with the banks,
financial institutions and other institutional lenders party thereto, Citicorp
USA, Inc., as agent for the lender parties, and Salomon Smith Barney Inc. and
Banc of America LLC, as joint lead arrangers and joint bookrunners.

 

(2)                                  The parties to this Agreement desire to
amend the Existing Credit Agreement as set forth herein and to restate the
Existing Credit Agreement in its entirety as set forth below.

 

(3)                                  The Borrower has requested that the Lenders
make loans to it in an aggregate principal amount not exceeding $300,000,000
(subject to increase as provided herein) at any one time outstanding for working
capital and other general corporate purposes, and the Initial Lenders are
prepared to make such loans upon the terms and conditions hereof.  Accordingly,
the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Advance” means an advance by a Lender to the Borrower pursuant to Article II,
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

 

“Affected Lender” has the meaning specified in Section 2.18.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise.

 

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank with its office at 2 Penns Way, Suite 200, New Castle, Delaware 19720,
Account No. 36852248, Attention: Bank Loan Syndications.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

--------------------------------------------------------------------------------


 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating of S&P and Moody’s in effect on such date as
set forth below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Margin

 

Level 1
A- or A3 or higher

 

0.275

%

Level 2
Lower than Level 1, but at least BBB+ or Baa1

 

0.375

%

Level 3
Lower than Level 2, but at least BBB or Baa2

 

0.450

%

Level 4
Lower than Level 3, but at least BBB- or Baa3

 

0.575

%

Level 5
Lower than Level 4, but at least BB+ or Ba1

 

0.625

%

Level 6
Lower than Level 5

 

0.875

%

 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating of S&P and Moody’s in effect on such date
as set forth below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Percentage

 

Level 1
A- or A3 or higher

 

0.100

%

Level 2
Lower than Level 1, but at least BBB+ or Baa1

 

0.125

%

Level 3
Lower than Level 2, but at least BBB or Baa2

 

0.150

%

Level 4
Lower than Level 3, but at least BBB- or Baa3

 

0.175

%

Level 5
Lower than Level 4, but at least BB+ or Ba1

 

0.250

%

Level 6
Lower than Level 5

 

0.375

%

 

“Applicable Utilization Fee” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating of S&P and Moody’s in effect
on such date as set forth below:

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Utilization Fee

 

Level 1
A- or A3 or higher

 

0.125

%

Level 2
Lower than Level 1, but at least BBB+ or Baa1

 

0.125

%

Level 3
Lower than Level 2, but at least BBB or Baa2

 

0.125

%

Level 4
Lower than Level 3, but at least BBB- or Baa3

 

0.125

%

Level 5
Lower than Level 4, but at least BB+ or Ba1

 

0.125

%

Level 6
Lower than Level 5

 

0.25

%

 

2

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

“Assuming Lender” has the meaning specified in Section 2.16(d).

 

“Assumption Agreement” has the meaning specified in Section 2.16(d)(iii).

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)                                  the rate of interest announced publicly by
Citibank in New York, New York, from time to time, as Citibank’s base rate;

 

(b)                                 the sum (adjusted to the nearest 1/4 of 1%
or, if there is no nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2
of 1% per annum, plus (ii) the rate obtained by dividing (A) the latest
three-week moving average of secondary market morning offering rates in the
United States for three-month certificates of deposit of major United States
money market banks, such three-week moving average (adjusted to the basis of a
year of 360 days) being determined weekly on each Monday (or, if such day is not
a Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by Citibank from three New York
certificate of deposit dealers of recognized standing selected by Citibank, by
(B) a percentage equal to 100% minus the average of the daily percentages
specified during such three-week period by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, but not limited to, any emergency, supplemental or other
marginal reserve requirement) for Citibank with respect to liabilities
consisting of or including (among other liabilities) three-month U.S. dollar
non-personal time deposits in the United States, plus (iii) the average during
such three-week period of the annual assessment rates estimated by Citibank for
determining the then current annual assessment payable by Citibank to the
Federal Deposit Insurance Corporation (or any successor) for insuring U.S.
dollar deposits of Citibank in the United States; and

 

(c)                                  1/2 of one percent per annum above the
Federal Funds Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).

 

“Borrowing” means a borrowing consisting of Advances of the same Type made on
the same day by the Lenders.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means a day of the year (other than a Saturday or Sunday) on
which banks are not required or authorized by law to close in New York, New York
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.

 

“Citibank” means Citibank, N.A., a national banking association organized and
existing under the laws of the United States of America.

 

“Commitment” means, as to any Lender, (a) if such Lender is an Initial Lender,
the amount set forth opposite such Lender’s name on the signature pages hereof,
(b) if such Lender has become a Lender hereunder pursuant to an Assumption
Agreement, the amount set forth in such Assumption Agreement or (c) if such
Lender has entered into any Assignment and Acceptance, the amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 8.07(c),
in each case as such amount may be reduced pursuant to Section 2.04 or increased
pursuant to Section 2.16.

 

“Commitment Date” has the meaning specified in Section 2.16(b).

 

“Commitment Increase” has the meaning specified in Section 2.16(a).

 

“Compliance Certificate” has the meaning specified in Section 5.01(i)(i).

 

“Confidential Information” means information about the Borrower and its
Subsidiaries and their existing and proposed operations, business plans,
affairs, products and financial condition not generally disclosed to, or known
by, the public that the Borrower furnishes to the Agent or any Lender pursuant
to this Agreement.

 

“Consenting Lender” has the meaning specified in Section 2.17(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than (i) trade payables that are
payable on customary terms and incurred in the ordinary course of such Person’s
business, and (ii) deferred compensation to any employee or director of the
Borrower or any of its Subsidiaries), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all net obligations of
such Person in respect of Hedge Agreements, (h) all Debt of others referred to
in clauses (a) through (g) above or clause (i) below and other payment
obligations (collectively, “Guaranteed Debt”) guaranteed directly or indirectly
in any manner by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (1) to pay or purchase such Guaranteed Debt or
to advance or supply funds for the payment or purchase of such Guaranteed Debt,
(2) to purchase, sell or lease (as lessee or lessor) property, or to purchase or
sell services, primarily for the purpose of enabling the debtor to make payment
of such Guaranteed Debt or to assure the holder of such Guaranteed Debt against
loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Debt referred to in clauses (a)
through (h) above (including Guaranteed Debt) secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by

 

4

--------------------------------------------------------------------------------


 

such Person, even though such Person has not assumed or become liable for the
payment of such Debt; provided, however, that clauses (h) and (i) shall not
include up to $75,000,000 (in the aggregate) of Debt of Persons other than the
Borrower and its Subsidiaries outstanding at any time if and to the extent that
(i) such Debt evidences a lease or purchase of goods or services by such Person
from the Borrower or any Subsidiary of the Borrower, (ii) such Debt would not
otherwise constitute Debt but for the fact that the Borrower or any Subsidiary
of the Borrower (or any property of the Borrower or any Subsidiary of the
Borrower) is subject to recourse liability for the payment or purchase of all or
a portion thereof in connection with the sale of such Debt and (iii) such
recourse liability does not exceed 15% of the sale price thereof.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to make any Advance required to be made by such Lender to the Borrower
pursuant to Section 2.01 at or prior to such time, or (b) has failed to pay any
amount required to be paid by such Lender to the Agent or any other Lender
hereunder at or prior to such time, including, without limitation, any amount
required to be paid by such Lender to (i) the Agent pursuant to Section 2.02(d)
to reimburse the Agent for the amount of any Advance made by the Agent for the
account of such Lender, (ii) any other Lender pursuant to Section 2.14 to
purchase any participation in Advances owing to such other Lender, and (iii) the
Agent pursuant to Section 7.05 to reimburse the Agent for such Lender’s ratable
share of any amount required to be paid by the Lenders to the Agent as provided
therein, or (c) shall take any action or be the subject of any action or
proceeding described in Section 6.01(e).

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.

 

“EBITDA” means, for any period, net income (or net loss) for such period plus
the sum of (a) Interest Expense for such period, (b) income and franchise tax
expense for such period, (c) depreciation expense for such period,
(d) amortization expense for such period, and (e) extraordinary charges and
special, one-time charges for such period but only to the extent not in excess
of 20% of EBITDA for such period calculated without giving effect to this clause
(e), in each case determined in accordance with GAAP.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, and
(iii) any other financial institution having a combined capital and surplus of
at least $250,000,000 or other accredited investor (as defined in Regulation D
under the Securities Act), in each case, approved by the Agent and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 8.07, the Borrower, such approval not to be
unreasonably withheld or delayed (it being understood that any objection by the
Borrower to any Person reasonably considered by the Borrower to be a competitor,
or an Affiliate of a competitor, of the Borrower shall be deemed to be not
unreasonable); provided, however, that neither the Borrower nor an Affiliate of
the Borrower shall qualify as an Eligible Assignee.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement by, to
or against the Borrower or any Subsidiary of the Borrower or with respect to the
business or properties of the Borrower or any Subsidiary of the Borrower
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

5

--------------------------------------------------------------------------------


 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials, in each case as
applicable to the Borrower or any Subsidiary of the Borrower or with respect to
the business or properties of the Borrower or any Subsidiary of the Borrower.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required to be obtained by the Borrower or any
Subsidiary of the Borrower or required in respect of any business or properties
of the Borrower or any Subsidiary of the Borrower under any Environmental Law.

 

“Equipment for Resale” means any instrument systems and related accessories and
components manufactured or assembled by or on behalf of the Borrower or any of
its Subsidiaries that are owned by the Borrower or such Subsidiary and held for
placement or placed (pursuant to leases, bailment arrangements or rental
agreements) in facilities of the Borrower’s or such Subsidiary’s customers
(including distributors, commission representatives, agents and their
customers).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien
under Section 302(f) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution, or the
written threat of institution, by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, the interest rate per annum
obtained by dividing (a) the offered rate in the London interbank market for
deposits in United States dollars for a term comparable to such Interest Period,
as shown on the Moneyline Telerate Markets page 3750 as of 11:00 a.m., London
time, two

 

6

--------------------------------------------------------------------------------


 

Business Days prior to the first day of such Interest Period, provided that (i)
if more than one offered rate as described above appears on such Moneyline
Telerate Markets page, the rate computed pursuant to this clause (a) shall be
the arithmetic average (rounded upward, if necessary, to the next higher 1/100
of 1%) of such offered rates, (ii) if the Agent ceases generally to use such
Moneyline Telerate Markets page for determining interest rates based on
eurodollar deposit rates, a comparable internationally recognized interest rate
reporting service selected by the Agent shall be used by the Agent in lieu of
such Moneyline Telerate Markets page, and (iii) if no such offered rates as
described above appear on such Moneyline Telerate Markets page (or such
comparable reporting service), the rate computed pursuant to this clause (a)
shall be the average (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum, if such average is not such a multiple) of the rates per annum at
which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance (or, in the case of Citibank, CUSA’s Eurodollar Rate
Advance) comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period, by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period.  In the case of clause (a)(iii) above, the Eurodollar Rate for
any Interest Period for each Eurodollar Rate Advance comprising part of the same
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.07.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

 

“Extension Date” has the meaning specified in Section 2.17(b).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fitch” means Fitch, Inc.

 

“Funded Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (c) all obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(d) all obligations of such Person as lessee under leases that have been or
should be, in

 

7

--------------------------------------------------------------------------------


 

accordance with GAAP, recorded as capital leases, (e) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (f) all Funded Debt of others referred
to in clauses (a) through (e) above or clause (g) below and other payment
obligations (collectively, “Guaranteed Funded Debt”) guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (1) to pay or purchase such
Guaranteed Funded Debt or to advance or supply funds for the payment or purchase
of such Guaranteed Funded Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Guaranteed Funded Debt or to assure
the holder of such Guaranteed Funded Debt against loss, (3) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (4) otherwise to assure a creditor against loss, and
(g) all Funded Debt referred to in clauses (a) through (f) above (including
Guaranteed Funded Debt) secured by (or for which the holder of such Funded Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Funded Debt; provided, however, that clauses (f) and (g) shall
not include up to $75,000,000 (in the aggregate) of Funded Debt of Persons other
than the Borrower and its Subsidiaries outstanding at any time if and to the
extent that (i) such Funded Debt evidences a lease or purchase of goods or
services by such Person from the Borrower or any Subsidiary of the Borrower,
(ii) such Funded Debt would not otherwise constitute Funded Debt but for the
fact that the Borrower or any Subsidiary of the Borrower (or any property of the
Borrower or any Subsidiary of the Borrower) is subject to recourse liability for
the payment or purchase of all or a portion thereof in connection with the sale
of such Funded Debt and (iii) such recourse liability does not exceed 15% of the
sale price thereof.

 

“GAAP” means generally accepted accounting principles (subject to Section 1.03,
consistent with those applied in the preparation of any financial statements
referred to in Section 4.01(e) hereof) in the United States of America as in
effect on the date of this Agreement, including those set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements of the Financial Accounting
Standards Board or in such other statement by such other entity as approved by a
significant segment of the United States accounting profession.

 

“Granting Lender” has the meaning specified in Section 8.07(h).

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency or commodity
future or option contracts and other similar agreements.

 

“Increase Date” has the meaning specified in Section 2.16(a).

 

“Increasing Lender” has the meaning specified in Section 2.16(b).

 

“Information Memorandum” means the information memorandum dated January 6, 2005
used by the Agent and the Arrangers in connection with the syndication of the
Commitments.

 

“Interest Expense” means, for any period, the sum of (i) interest expense,
including, without limitation and without duplication, (a) amortization of debt
discount, (b) amortization of fees (including, without limitation, fees payable
in respect of Hedge Agreements) payable in connection with the incurrence of
Debt to the extent included in interest expense, and (c) the portion of any
liabilities incurred in connection with capitalized leases allocable to interest
expense, in each case of the Borrower and its Subsidiaries on a Consolidated
basis, determined in accordance with GAAP for such period, and (ii) any
dividends paid or accrued in respect of any preferred stock of the Borrower
during such period.

 

8

--------------------------------------------------------------------------------


 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, and subject to clause (c) of this definition, nine or
twelve months, as the Borrower may, upon notice received by the Agent not later
than 1:00 P.M. (New York City time) on the third Business Day prior to the first
day of such Interest Period, select; provided, however, that:

 

(a)                                  the Borrower may not select any Interest
Period that ends after the Termination Date;

 

(b)                                 Interest Periods commencing on the same date
for Eurodollar Rate Advances comprising part of the same Borrowing shall be of
the same duration;

 

(c)                                  in the case of any such Borrowing, the
Borrower shall not be entitled to select an Interest Period having duration of
nine or twelve months unless, by 4:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, each Lender
notifies the Agent that such Lender will be providing funding for such Borrowing
with such Interest Period (the failure of any Lender to so respond by such time
being deemed for all purposes of this Agreement as an objection by such Lender
to the requested duration of such Interest Period); provided that, if any or all
of the Lenders object to the requested duration of such Interest Period, the
duration of the Interest Period for such Borrowing shall be one, two, three or
six months, as specified by the Borrower in the applicable Notice of Borrowing
as the desired alternative to an Interest Period of nine or twelve months;

 

(d)                                 whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, however, that if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

 

(e)                                  whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” shall have the meaning ascribed to such term under GAAP.

 

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.16 or 2.17 and each Person that shall become
a party hereto pursuant to Section 8.07.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

9

--------------------------------------------------------------------------------


 

“Material Adverse Change” means any material adverse change (or any event or
condition which, solely with the passage of time, has a substantial likelihood
of causing or resulting in a Material Adverse Change) in the business, financial
condition or operations of the Borrower and its Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Non-Consenting Lender” has the meaning specified in Section 2.17(b).

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02.

 

“Other Taxes” has the meaning specified in Section 2.13.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means:  (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under Section 5.01(b)
hereof; (b) Liens imposed by law, such as materialmen’s, mechanics’, landlords’,
bailees’, carriers’, warehousmen’s, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue for a period of more than 60 days or, if so overdue, are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP;
(c) pledges or deposits in the ordinary course of business to secure
non-delinquent obligations incurred in the ordinary course of business (other
than for borrowed money) or non-delinquent obligations under workers’
compensation or unemployment laws or similar legislation or to secure the
performance of public regulatory obligations which are not delinquent, bid,
surety and appeal bonds, performance bonds or other obligations of a like nature
(other than for borrowed money), deposits with utility companies or insurance
carriers in the ordinary course of business, and bankers’ liens or rights of
setoff with respect to bank accounts; (d) Uniform Commercial Code financing
statements (or similar statements under foreign laws) filed for precautionary
purposes in connection with any true lease of property which is not prohibited
under this Agreement and under which the Borrower or any of its Subsidiaries is
lessee, provided that any such financing statement does not cover any property
other than the property subject to such lease and the proceeds thereof; and
Uniform Commercial Code financing statements filed in connection with any Liens

 

10

--------------------------------------------------------------------------------


 

otherwise permitted under this Agreement, provided that any such financing
statements do not cover any property other than the property subject to such
Liens and the proceeds thereof; (e) easements, rights of way and other
non-monetary encumbrances on title to real property that do not render title to
the property encumbered thereby unmarketable or materially adversely affect the
use of such property for its present purposes; and (f) any Liens arising as a
result of a sale or discount in the ordinary course of business by the Borrower
or any Subsidiary of the Borrower of customer leases or other receivables for
cash in a amount not less than the fair market value thereof (after taking into
account customary reserves for losses, yield protection, fees and similar
matters), provided that such Liens shall cover only the assets sold or the
equipment subject to such leases and the proceeds thereof.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower. 
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the comparable ratings of Fitch shall be
substituted for the ratings of S&P or Moody’s, as the case may be; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin, the Applicable Percentage and the Applicable Utilization Fee
will be set in accordance with Level 6 under the definition of Applicable
Margin, Applicable Percentage or Applicable Utilization Fee, as the case may be;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Applicable Margin, the Applicable Percentage and the Applicable
Utilization Fee shall be based upon the higher rating unless the such ratings
differ by two or more levels, in which case the applicable level will be deemed
to be one level above the lower of such levels; (d) if any rating established by
S&P or Moody’s shall be changed, such change shall be effective as of the date
on which such change is first announced publicly by the rating agency making
such change; and (e) if S&P or Moody’s shall change the basis on which ratings
are established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.  Anything contained herein to the contrary
notwithstanding, for purposes of determining the Applicable Margin, the
Applicable Percentage or the Applicable Utilization Fee at any time, (i) if
either S&P or Moody’s shall no longer be in the business of issuing public debt
ratings, the comparable ratings of Fitch shall be substituted for the ratings of
S&P or Moody’s, as the case may be, and (ii) if neither S&P nor Moody’s shall be
in the business of issuing such ratings, the Applicable Margin, the Applicable
Percentage and the Applicable Utilization Fee will be determined in accordance
with clause (b) above.

 

“Reference Banks” means Citibank, Bank of America, N.A. and JPMorgan Chase Bank,
N.A.

 

“Register” has the meaning specified in Section 8.07(c).

 

“Required Lenders” means, at any time, Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Commitments.

 

“Responsible Officer” means the Chairman, the Chief Executive Officer, the
President, the Chief Financial Officer or the Treasurer of the Borrower.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Significant Subsidiary” means each Subsidiary now existing or hereafter
acquired or formed, and each successor thereto, which accounts for more than 5%
of (i) the Consolidated gross revenues of the Borrower and its Subsidiaries,
(ii) Consolidated EBITDA, or (iii) the Consolidated assets of the Borrower and
its Subsidiaries, in each case, as of the last day of the most recently
completed fiscal quarter of the Borrower with respect to which, pursuant to
clauses (i) or (ii) of Section 5.01(i), financial statements have been, or are
required to have been, delivered by the Borrower.

 

11

--------------------------------------------------------------------------------


 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property constitutes an
unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“SPC” has the meaning specified in Section 8.07(h).

 

“Specified Officer” means any Responsible Officer, the Secretary and General
Counsel of the Borrower, and any other executive officer identified as such in
the Borrower’s annual report on Form 10-K filed pursuant to the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Taxes” has the meaning specified in Section 2.13.

 

“Termination Date” means the earlier of (a) January 31, 2010, subject to the
extension thereof pursuant to Section 2.17 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.04 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.17 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

 

“Type” shall have the meaning ascribed to such term in the definition of the
term “Advance”.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

12

--------------------------------------------------------------------------------


 

SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from”  means “from and including” and the words “to” and “until” each
mean “to but excluding”.

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  In the event any “Accounting
Change” (as defined below) shall occur and such changes affect the calculation
of any financial covenant set forth in Section 5.03 of this Agreement, then the
Borrower and the Lenders agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the financial condition
of Borrower and its Subsidiaries shall be the same after such Accounting Change
as if such Accounting Change had not been made, and until such time as such an
amendment shall have been executed and delivered by the Borrower and Required
Lenders, (A) such financial covenants, shall be calculated as if such Accounting
Change had not been made, and (B) the Borrower shall include with each
compliance certificate and the financial statements required to be delivered
hereunder, a reconciliation that shows the differences between the financial
statements delivered (which reflect such Accounting Change) and the basis for
calculating financial covenant compliance (without reflecting such Accounting
Change).  “Accounting Change” means an accounting pronouncement issued or in
effect on or after December 31, 2003 which results in a change in accounting
principles required by generally accepted accounting principles and implemented
by the Borrower.

 


ARTICLE II


 


AMOUNTS AND TERMS OF THE ADVANCES


 

SECTION 2.01.  The Advances.  Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
such Lender’s Commitment.  Each Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments.  Within the limits of each Lender’s
Commitment, the Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.09 and reborrow under this Section 2.01.

 

SECTION 2.02.  Making the Advances. (a)  Each Borrowing shall be made on notice,
given not later than 1:00 P.M. (New York City time) on the third Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or on the same Business Day of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Agent, which shall give to each Lender prompt notice
thereof by facsimile transmission or electronic mail message.  Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
promptly in writing, or facsimile transmission or electronic mail message, in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance.  The Agent shall provide the Borrower with an acknowledgment of receipt
of each Notice of Borrowing specifying a Eurodollar Rate Advance on the next
Business Day.  Each Lender shall, before 2:00 P.M. (New York City time) on the
date of such Borrowing, make available for the account of its Applicable Lending
Office to the Agent at the Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing.  Promptly after the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower no later
than 4:00 P.M. (New York City time) at the Agent’s address referred to in
Section 8.02.

 


(B)  ANYTHING IN SECTION 2.02 (A) ABOVE TO THE CONTRARY NOTWITHSTANDING, (I) THE
BORROWER MAY NOT SELECT EURODOLLAR RATE ADVANCES FOR ANY BORROWING IF THE
AGGREGATE AMOUNT OF SUCH BORROWING IS LESS THAN $5,000,000 OR IF THE OBLIGATION
OF THE LENDERS TO MAKE EURODOLLAR RATE ADVANCES SHALL THEN BE SUSPENDED PURSUANT
TO SECTION 2.07 OR 2.11 AND (II) THE EURODOLLAR RATE ADVANCES MAY NOT BE
OUTSTANDING AS PART OF MORE THAN TEN SEPARATE BORROWINGS.

 

13

--------------------------------------------------------------------------------


 


(C)  EACH NOTICE OF BORROWING SHALL BE IRREVOCABLE AND BINDING ON THE BORROWER. 
IN THE CASE OF ANY BORROWING THAT THE RELATED NOTICE OF BORROWING SPECIFIES IS
TO BE COMPRISED OF EURODOLLAR RATE ADVANCES, THE BORROWER SHALL INDEMNIFY EACH
LENDER AGAINST ANY LOSS, COST OR EXPENSE INCURRED BY SUCH LENDER AS A RESULT OF
ANY FAILURE TO FULFILL ON OR BEFORE THE DATE SPECIFIED IN SUCH NOTICE OF
BORROWING FOR SUCH BORROWING THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III,
INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS),
COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND THE ADVANCE TO BE MADE
BY SUCH LENDER AS PART OF SUCH BORROWING WHEN SUCH ADVANCE, AS A RESULT OF SUCH
FAILURE, IS NOT MADE ON SUCH DATE.


 


(D)  UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE TIME
OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE AGENT SUCH
LENDER’S RATABLE PORTION OF SUCH BORROWING, THE AGENT MAY ASSUME THAT SUCH
LENDER HAS MADE SUCH PORTION AVAILABLE TO THE AGENT ON THE DATE OF SUCH
BORROWING IN ACCORDANCE WITH SECTION 2.02(A) AND THE AGENT MAY, IN RELIANCE UPON
SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A CORRESPONDING
AMOUNT.  IF AND TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE SO MADE SUCH
RATABLE PORTION AVAILABLE TO THE AGENT, SUCH LENDER AND THE BORROWER SEVERALLY
AGREE TO REPAY TO THE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE AGENT, AT
(I) IN THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE AT THE TIME TO
ADVANCES COMPRISING SUCH BORROWING AND (II) IN THE CASE OF SUCH LENDER, THE
FEDERAL FUNDS RATE.  IF SUCH LENDER SHALL REPAY TO THE AGENT SUCH CORRESPONDING
AMOUNT, SUCH AMOUNT SO REPAID SHALL CONSTITUTE SUCH LENDER’S ADVANCE AS PART OF
SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.


 


(E)  THE FAILURE OF ANY LENDER TO MAKE THE ADVANCE TO BE MADE BY IT AS PART OF
ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF ANY,
HEREUNDER TO MAKE ITS ADVANCE ON THE DATE OF SUCH BORROWING, BUT NO LENDER SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE ADVANCE TO BE
MADE BY SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.


 

SECTION 2.03.  Fees.  (a)  Facility Fee.  The Borrower agrees to pay to the
Agent for the account of each Lender a facility fee on the aggregate average
daily amount of such Lender’s Commitment from the date hereof in the case of
each Initial Lender and from the effective date specified in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender
in the case of each other Lender until the Termination Date at a rate per annum
equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing March 31, 2005, and on the Termination Date.

 


(B)  FEES OF THE AGENT AND THE ARRANGERS.  THE BORROWER SHALL PAY TO THE AGENT
AND EACH OF THE ARRANGERS FOR THEIR RESPECTIVE ACCOUNTS SUCH FEES AS MAY FROM
TIME TO TIME BE AGREED BETWEEN THE BORROWER AND THE AGENT AND THE ARRANGERS.


 

SECTION 2.04.  Termination or Reduction of the Commitments.  The Borrower shall
have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.

 

SECTION 2.05.  Repayment.  The Borrower shall repay to the Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
the Advances then outstanding.

 

SECTION 2.06.  Interest.  (a)  Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

 

(I)                                     BASE RATE ADVANCES.  DURING SUCH PERIODS
AS SUCH ADVANCE IS A BASE RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES TO
THE BASE RATE IN EFFECT FROM TIME TO TIME PLUS, AT ANY TIME THAT THE AGGREGATE
PRINCIPAL AMOUNT OF ADVANCES OUTSTANDING EXCEEDS 50% OF THE AGGREGATE AMOUNT OF
THE COMMITMENTS, THE APPLICABLE UTILIZATION FEE IN EFFECT FROM TIME TO TIME,
PAYABLE IN ARREARS QUARTERLY ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER DURING SUCH PERIODS AND ON THE DATE SUCH BASE RATE ADVANCE SHALL BE
CONVERTED OR PAID IN FULL.

 

14

--------------------------------------------------------------------------------


 

(II)                                  EURODOLLAR RATE ADVANCES.  DURING SUCH
PERIODS AS SUCH ADVANCE IS A EURODOLLAR RATE ADVANCE, A RATE PER ANNUM EQUAL AT
ALL TIMES DURING EACH INTEREST PERIOD FOR SUCH ADVANCE TO THE SUM OF (X) THE
EURODOLLAR RATE FOR SUCH INTEREST PERIOD FOR SUCH ADVANCE PLUS (Y) THE
APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME PLUS (Z) AT ANY TIME THAT THE
AGGREGATE PRINCIPAL AMOUNT OF ADVANCES OUTSTANDING EXCEEDS 50% OF THE AGGREGATE
AMOUNT OF THE COMMITMENTS, THE APPLICABLE UTILIZATION FEE IN EFFECT FROM TIME TO
TIME, PAYABLE IN ARREARS ON THE LAST DAY OF SUCH INTEREST PERIOD AND, IF SUCH
INTEREST PERIOD HAS A DURATION OF MORE THAN THREE MONTHS, ON EACH DAY THAT
OCCURS DURING SUCH INTEREST PERIOD EVERY THREE MONTHS FROM THE FIRST DAY OF SUCH
INTEREST PERIOD AND ON THE DATE SUCH EURODOLLAR RATE ADVANCE SHALL BE CONVERTED
OR PAID IN FULL.

 


(B)  DEFAULT INTEREST.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT UNDER SECTION 6.01(A), THE BORROWER SHALL PAY INTEREST ON
(I) THE UNPAID PRINCIPAL AMOUNT OF EACH ADVANCE OWING TO EACH LENDER, PAYABLE IN
ARREARS ON THE DATES REFERRED TO IN CLAUSE (A)(I) OR (A)(II) ABOVE, AT A RATE
PER ANNUM EQUAL AT ALL TIMES TO 2.00% ABOVE THE INTEREST RATE REQUIRED TO BE
PAID ON SUCH ADVANCE PURSUANT TO CLAUSE (A)(I) OR (A)(II) ABOVE AND (II) TO THE
FULLEST EXTENT PERMITTED BY LAW, THE AMOUNT OF ANY INTEREST, FEE OR OTHER AMOUNT
PAYABLE HEREUNDER THAT IS NOT PAID WHEN DUE, FROM THE DATE SUCH AMOUNT SHALL BE
DUE UNTIL SUCH AMOUNT SHALL BE PAID IN FULL, PAYABLE IN ARREARS ON THE DATE SUCH
AMOUNT SHALL BE PAID IN FULL AND ON DEMAND, AT A RATE PER ANNUM EQUAL AT ALL
TIMES TO 2.00% ABOVE THE INTEREST RATE REQUIRED TO BE PAID ON BASE RATE ADVANCES
PURSUANT TO CLAUSE (A)(I) ABOVE.


 

SECTION 2.07.  Interest Rate Determination.  (a)  In the event that the
Eurodollar Rate is to be determined in accordance with clause (a)(iii) of the
definition thereof, each Reference Bank shall, upon request by the Agent,
furnish to the Agent timely information for the purpose of determining such
Eurodollar Rate.  In such case, if any one or more of the Reference Banks shall
not furnish such timely information to the Agent for the purpose of determining
any such interest rate, the Agent shall determine such interest rate on the
basis of timely information furnished by the remaining Reference Banks (so long
as at least two Reference Banks shall so furnish such information).  The Agent
shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.06(a)(i) or
(ii), and the rate, if any, furnished by each Reference Bank for the purpose of
determining the interest rate under Section 2.06(a)(ii).

 


(B)  IF, WITH RESPECT TO ANY EURODOLLAR RATE ADVANCES, THE REQUIRED LENDERS
NOTIFY THE AGENT THAT THE EURODOLLAR RATE FOR ANY INTEREST PERIOD FOR SUCH
ADVANCES WILL NOT ADEQUATELY REFLECT THE COST TO SUCH REQUIRED LENDERS OF
MAKING, FUNDING OR MAINTAINING THEIR RESPECTIVE EURODOLLAR RATE ADVANCES FOR
SUCH INTEREST PERIOD, THE AGENT SHALL FORTHWITH SO NOTIFY THE BORROWER AND THE
LENDERS, WHEREUPON (I) EACH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE
LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE
ADVANCE, AND (II) THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES
INTO, EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL THE AGENT SHALL NOTIFY
THE BORROWER AND THE LENDERS THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO
LONGER EXIST.


 


(C)  IF THE BORROWER SHALL FAIL TO SELECT THE DURATION OF ANY INTEREST PERIOD
FOR ANY EURODOLLAR RATE ADVANCES IN ACCORDANCE WITH THE PROVISIONS CONTAINED IN
THE DEFINITION OF “INTEREST PERIOD” IN SECTION 1.01, THE AGENT WILL FORTHWITH SO
NOTIFY THE BORROWER AND THE LENDERS AND SUCH ADVANCES WILL AUTOMATICALLY, ON THE
LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO BASE RATE
ADVANCES.


 


(D)  ON THE DATE ON WHICH THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF EURODOLLAR
RATE ADVANCES COMPRISING ANY BORROWING SHALL BE REDUCED, BY PAYMENT OR
PREPAYMENT OR OTHERWISE, TO LESS THAN $5,000,000, SUCH ADVANCES SHALL
AUTOMATICALLY CONVERT INTO BASE RATE ADVANCES.


 


(E)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT,
(I) EACH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN
EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE AND (II) THE
OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE
ADVANCES SHALL BE SUSPENDED.


 


(F)  IF FEWER THAN TWO REFERENCE BANKS SHALL TIMELY FURNISH INFORMATION TO THE
AGENT FOR DETERMINING THE EURODOLLAR RATE FOR ANY EURODOLLAR RATE ADVANCES (IN
THE EVENT THAT CLAUSE (A)(III) OF THE DEFINITION OF EURODOLLAR RATE SHALL
APPLY):

 

15

--------------------------------------------------------------------------------


 

(I)                                     THE AGENT SHALL FORTHWITH NOTIFY THE
BORROWER AND THE LENDERS THAT THE INTEREST RATE CANNOT BE DETERMINED FOR SUCH
EURODOLLAR RATE ADVANCES,

 

(II)                                  EACH SUCH ADVANCE WILL AUTOMATICALLY, ON
THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE
RATE ADVANCE (OR IF SUCH ADVANCE IS THEN A BASE RATE ADVANCE, WILL CONTINUE AS A
BASE RATE ADVANCE), AND

 

(III)                               THE OBLIGATION OF THE LENDERS TO MAKE, OR TO
CONVERT ADVANCES INTO, EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL THE
AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS THAT THE CIRCUMSTANCES CAUSING
SUCH SUSPENSION NO LONGER EXIST.

 

SECTION 2.08.  Conversion of Advances.  The Borrower may on any Business Day,
upon notice given to the Agent not later than 1:00 P.M. (New York City time) on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.07 and 2.11, Convert all Advances of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b).  Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

SECTION 2.09.  Optional Prepayments.  The Borrower may, upon same day notice not
later than 12:00 noon (New York City time), with respect to Base Rate Advances
or at least three Business Days’ notice with respect to Eurodollar Rate Advances
to the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).

 

SECTION 2.10.  Increased Costs.  (a)  If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation after the
date hereof or (ii) the compliance with any guideline or request issued or made
after the date hereof by any central bank or other governmental authority having
jurisdiction over a Lender (whether or not having the force of law), there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining Eurodollar Rate Advances (excluding for purposes of this
Section 2.10 any such increased costs resulting from (A) Taxes or Other Taxes
(as to which Section 2.13 shall govern) and (B) changes in the basis of taxation
of overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, within five days after written demand by
such Lender together with a calculation of the amount demanded in reasonable
detail (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that the Borrower shall not be
liable under this Section 2.10(a) for the payment of any such amounts incurred
or accrued more than 90 days prior to the date on which notice of the event or
occurrence giving rise to the obligation to make such payment is given to the
Borrower hereunder; provided, further, that if the event or occurrence giving
rise to such obligation is retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof; provided
further that (1) if the Borrower objects in good faith to any payment demanded
under this Section 2.10(a) on or before the date such payment is due, then the
Borrower and the Lender demanding such payment shall enter into discussions to
review the amount due and the Borrower’s obligation to pay such amount to such
Lender shall be deferred for 30 days after the original demand for payment and
(2) if the Borrower and such Lender do not otherwise reach agreement on the
amount due during such 30 day period, the Borrower shall pay to such Lender at
the end of such 30 day period the amount certified by such Lender to be due. 
Subject to the last proviso in the preceding sentence, a certificate as to such
amounts submitted to the Borrower and the Agent by any Lender shall be
conclusive and

 

16

--------------------------------------------------------------------------------


 

binding for all purposes, absent manifest error.  If any Lender shall request
any payment from the Borrower under this Section 2.10(a) in respect of any
increased costs, such Lender agrees, upon request by the Borrower, to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would avoid or reduce any such increased costs and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

 


(B)  IF, DUE TO EITHER (I) THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE
INTERPRETATION OF ANY LAW OR REGULATION AFTER THE DATE HEREOF OR (II) THE
COMPLIANCE AFTER THE DATE HEREOF WITH ANY GUIDELINE OR REQUEST ISSUED OR MADE
AFTER THE DATE HEREOF BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER A LENDER (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL
BE ANY INCREASE IN THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED
BY SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AS A RESULT OF OR
BASED UPON THE EXISTENCE OF SUCH LENDER’S COMMITMENT TO LEND HEREUNDER AND OTHER
COMMITMENTS OF SUCH TYPE, THEN, WITHIN FIVE DAYS AFTER WRITTEN DEMAND BY SUCH
LENDER TOGETHER WITH A CALCULATION OF THE AMOUNT DEMANDED IN REASONABLE DETAIL
(WITH A COPY OF SUCH DEMAND TO THE AGENT), THE BORROWER SHALL PAY TO THE AGENT
FOR THE ACCOUNT OF SUCH LENDER FROM TIME TO TIME AS SPECIFIED BY SUCH LENDER,
ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER OR SUCH CORPORATION IN
THE LIGHT OF SUCH CIRCUMSTANCES, TO THE EXTENT THAT SUCH LENDER REASONABLY
DETERMINES SUCH INCREASE IN CAPITAL TO BE ALLOCABLE TO THE EXISTENCE OF SUCH
LENDER’S COMMITMENT TO LEND HEREUNDER; PROVIDED, HOWEVER, THAT THE BORROWER
SHALL NOT BE LIABLE UNDER THIS SECTION 2.10(B) FOR THE PAYMENT OF ANY SUCH
AMOUNTS INCURRED OR ACCRUED MORE THAN 90 DAYS PRIOR TO THE DATE ON WHICH NOTICE
OF THE EVENT OR OCCURRENCE GIVING RISE TO THE OBLIGATION TO MAKE SUCH PAYMENT IS
GIVEN TO THE BORROWER HEREUNDER; PROVIDED, FURTHER, THAT IF THE EVENT OR
OCCURRENCE GIVING RISE TO SUCH OBLIGATION IS RETROACTIVE, THEN THE 90-DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF; PROVIDED FURTHER THAT (1) IF THE BORROWER OBJECTS IN GOOD FAITH TO ANY
PAYMENT DEMANDED UNDER THIS SECTION 2.10(B) ON OR BEFORE THE DATE SUCH PAYMENT
IS DUE, THEN THE BORROWER AND THE LENDER DEMANDING SUCH PAYMENT SHALL ENTER INTO
DISCUSSIONS TO REVIEW THE AMOUNT DUE AND THE BORROWER’S OBLIGATION TO PAY SUCH
AMOUNT TO SUCH LENDER SHALL BE DEFERRED FOR 30 DAYS AFTER THE ORIGINAL DEMAND
FOR PAYMENT AND (2) IF THE BORROWER AND SUCH LENDER DO NOT OTHERWISE REACH
AGREEMENT ON THE AMOUNT DUE DURING SUCH 30 DAY PERIOD, THE BORROWER SHALL PAY TO
SUCH LENDER AT THE END OF SUCH 30 DAY PERIOD THE AMOUNT CERTIFIED BY SUCH LENDER
TO BE DUE.  SUBJECT TO THE LAST PROVISO IN THE PRECEDING SENTENCE, A CERTIFICATE
AS TO SUCH AMOUNTS SUBMITTED TO THE BORROWER AND THE AGENT BY SUCH LENDER SHALL
BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(C)  ANY DETERMINATION UNDER THIS SECTION 2.10 IN RESPECT OF CUSA SHALL BE MADE
AS THOUGH CITIBANK WERE A PARTY TO THIS AGREEMENT IN PLACE OF CUSA.


 

SECTION 2.11.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation, after the date
hereof, makes it unlawful, or any central bank or other governmental authority
having jurisdiction over a Lender asserts after the date hereof that it is
unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, then, on notice thereof and demand therefor
by such Lender to the Borrower through the Agent, (a) each Eurodollar Rate
Advance will automatically, upon the later of such demand and the date required
by applicable law, Convert into a Base Rate Advance and (b) the obligation of
the Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall
be suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurodollar Lending Office if the making of such a
designation would allow such Lender or its Eurodollar Lending Office to continue
to perform its obligations to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

SECTION 2.12.  Payments and Computations.(a)  The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off, not later than 12:00 noon (New York City time) on the day when due
in U.S. dollars to the Agent at the Agent’s Account in same day funds.  The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or facility fees ratably (other than
amounts payable pursuant to Section 2.10, 2.13 or 8.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in

 

17

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement.  Upon any Assuming Lender becoming
a Lender hereunder as a result of a Commitment Increase pursuant to Section 2.16
or an extension of the Termination Date pursuant to Section 2.17, and upon the
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

 


(B)  THE BORROWER HEREBY AUTHORIZES EACH LENDER, IF AND TO THE EXTENT PAYMENT
OWED TO SUCH LENDER IS NOT MADE WHEN DUE HEREUNDER OR UNDER THE NOTE HELD BY
SUCH LENDER, TO CHARGE FROM TIME TO TIME AGAINST ANY OR ALL OF THE BORROWER’S
ACCOUNTS WITH SUCH LENDER ANY AMOUNT SO DUE.


 


(C)  ALL COMPUTATIONS OF INTEREST BASED ON THE BASE RATE AND OF UTILIZATION FEE
(TO THE EXTENT SUCH UTILIZATION FEE RELATES TO BASE RATE ADVANCES) SHALL BE MADE
BY THE AGENT ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE, AND
ALL COMPUTATIONS OF INTEREST BASED ON THE EURODOLLAR RATE OR THE FEDERAL FUNDS
RATE AND OF FACILITY FEES OR UTILIZATION FEES (TO THE EXTENT SUCH UTILIZATION
FEE RELATES TO EURODOLLAR ADVANCES OR SHALL BE MADE BY THE AGENT ON THE BASIS OF
A YEAR OF 360 DAYS, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH
INTEREST OR FACILITY FEES ARE PAYABLE.  EACH DETERMINATION BY THE AGENT OF AN
INTEREST RATE HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT
MANIFEST ERROR.


 


(D)  WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTES SHALL BE STATED TO BE DUE
ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR FACILITY FEE, AS THE CASE
MAY BE; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT OF
INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE ADVANCES TO BE MADE IN THE NEXT
FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE NEXT PRECEDING
BUSINESS DAY.


 


(E)  UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE
DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS HEREUNDER THAT THE BORROWER WILL
NOT MAKE SUCH PAYMENT IN FULL, THE AGENT MAY ASSUME THAT THE BORROWER HAS MADE
SUCH PAYMENT IN FULL TO THE AGENT ON SUCH DATE AND THE AGENT MAY, IN RELIANCE
UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH LENDER ON SUCH DUE DATE AN
AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE EXTENT THE
BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO THE AGENT, EACH LENDER
SHALL REPAY TO THE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH
LENDER TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH AMOUNT TO THE
AGENT, AT THE FEDERAL FUNDS RATE.


 

SECTION 2.13.  Taxes. (a)  Except as provided in Section 2.13(f), any and all
payments by the Borrower hereunder or under the Notes shall be made, in
accordance with Section 2.12, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed in lieu thereof, by the jurisdiction under the laws of
which such Lender or the Agent is organized or any political subdivision thereof
and, in the case of each Lender, taxes imposed on its overall net income, and
franchise taxes imposed in lieu thereof, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”).  If the Borrower shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Agent, (i) except as provided in Section 2.13(f), the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.13) such Lender or the Agent receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other governmental
authority in accordance with applicable law.

 

18

--------------------------------------------------------------------------------


 


(B)  IN ADDITION, THE BORROWER SHALL PAY WHEN DUE ANY PRESENT OR FUTURE STAMP OR
DOCUMENTARY TAXES OR ANY OTHER EXCISE, PROPERTY OR SIMILAR TAXES, CHARGES OR
SIMILAR LEVIES THAT ARISE FROM ANY PAYMENT MADE HEREUNDER OR UNDER THE NOTES OR
ANY OTHER DOCUMENTS TO BE DELIVERED HEREUNDER OR FROM THE EXECUTION, DELIVERY OR
REGISTRATION OF, PERFORMANCE UNDER OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT
OR THE NOTES OR ANY OTHER DOCUMENTS TO BE DELIVERED HEREUNDER (HEREINAFTER
REFERRED TO AS “OTHER TAXES”).


 


(C)  THE BORROWER SHALL INDEMNIFY EACH LENDER AND THE AGENT FOR AND HOLD IT
HARMLESS AGAINST THE FULL AMOUNT OF TAXES OR OTHER TAXES AND FOR THE FULL AMOUNT
OF TAXES OF ANY KIND IMPOSED OR ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE
UNDER THIS SECTION 2.13, IMPOSED ON OR PAID BY SUCH LENDER OR THE AGENT, AS THE
CASE MAY BE, AND ANY LIABILITY (INCLUDING PENALTIES, ADDITIONS TO TAX, INTEREST
AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO.  THESE INDEMNIFICATION
PAYMENTS SHALL BE MADE WITHIN 30 DAYS FROM THE DATE ON WHICH SUCH LENDER OR THE
AGENT MAKES WRITTEN DEMAND THEREFOR, ACCOMPANIED BY A CALCULATION IN REASONABLE
DETAIL OF THE AMOUNT DEMANDED AND EVIDENCE OF THE TAXES, OTHER TAXES OR TAXES OF
ANY KIND IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.13
IMPOSED OR PAID BY THE AGENT OR ANY LENDER.


 


(D)  WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, BY THE BORROWER
PURSUANT TO THIS SECTION 2.13, THE BORROWER SHALL FURNISH TO THE AGENT, AT ITS
ADDRESS REFERRED TO IN SECTION 8.02, EVIDENCE REASONABLY SATISFACTORY TO THE
AGENT OF SUCH PAYMENT.


 


(E)  EACH LENDER ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED
STATES, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND DELIVERY OF THIS AGREEMENT
IN THE CASE OF EACH INITIAL LENDER, AND ON THE DATE OF THE ASSIGNMENT AND
ACCEPTANCE OR ASSUMPTION AGREEMENT PURSUANT TO WHICH IT BECOMES A LENDER IN THE
CASE OF EACH OTHER LENDER, AND FROM TIME TO TIME THEREAFTER AS REASONABLY
REQUESTED IN WRITING BY THE BORROWER (BUT ONLY SO LONG AS SUCH LENDER REMAINS
LAWFULLY ABLE TO DO SO), SHALL PROVIDE EACH OF THE AGENT AND THE BORROWER WITH
TWO ORIGINAL INTERNAL REVENUE SERVICE FORMS W-8BEN OR W-8ECI, AS APPROPRIATE, OR
ANY SUCCESSOR OR OTHER FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE,
CERTIFYING THAT SUCH LENDER IS EXEMPT FROM OR ENTITLED TO A REDUCED RATE OF
UNITED STATES WITHHOLDING TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR THE
NOTES.  IN ADDITION TO THE FORMS DESCRIBED IN THE IMMEDIATELY PRECEDING
SENTENCE, EACH LENDER ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE
UNITED STATES SHALL, UPON THE REQUEST OF THE BORROWER OR THE AGENT IN WRITING,
(I) PROVIDE EACH OF THE AGENT AND THE BORROWER WITH TWO FURTHER COPIES OF SUCH
FORMS OR OTHER APPROPRIATE CERTIFICATION OF SUCH FORMS ON OR BEFORE THE DATE
THAT ANY SUCH FORM EXPIRES OR BECOMES OBSOLETE AND AFTER THE OCCURRENCE OF ANY
EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM DELIVERED TO THE BORROWER, AND
(II) OBTAIN SUCH EXTENSIONS OF THE TIME FOR THE FILING AND RENEW SUCH FORMS AND
CERTIFICATIONS THEREOF AS MAY BE REASONABLY REQUESTED BY THE BORROWER OR THE
AGENT. IF THE FORM (OR FORMS) PROVIDED BY A LENDER AT THE TIME SUCH LENDER FIRST
BECOMES A PARTY TO THIS AGREEMENT INDICATES A UNITED STATES INTEREST WITHHOLDING
TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH RATE SHALL BE CONSIDERED
EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH LENDER PROVIDES THE APPROPRIATE FORMS
CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON WITHHOLDING TAX AT SUCH LESSER
RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES FOR PERIODS GOVERNED BY SUCH
FORM; PROVIDED, HOWEVER, THAT, IF AT THE DATE OF THE ASSIGNMENT AND ACCEPTANCE
OR ASSUMPTION AGREEMENT PURSUANT TO WHICH A LENDER ASSIGNEE BECOMES A PARTY TO
THIS AGREEMENT, THE LENDER ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER SUBSECTION
(A) OF THIS SECTION 2.13 IN RESPECT OF UNITED STATES WITHHOLDING TAX WITH
RESPECT TO INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES
SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE
FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING
TAX, IF ANY, APPLICABLE WITH RESPECT TO THE LENDER ASSIGNEE ON SUCH DATE.  FOR
PURPOSES OF THIS SUBSECTION (E), THE TERM “UNITED STATES” SHALL HAVE THE MEANING
SPECIFIED IN SECTION 7701 OF THE INTERNAL REVENUE CODE.


 


(F)  FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER HAS FAILED TO PROVIDE THE
BORROWER WITH THE APPROPRIATE FORM DESCRIBED IN SECTION 2.13(E) OR FAILED TO
SEEK AN EXTENSION OF THE TIME FOR FILING SUCH SUCCESSOR FORM AS REQUIRED IN
WRITING TO DO SO BY THE AGENT OR THE BORROWER IN ACCORDANCE WITH SECTION 2.13(E)
(OTHER THAN IF SUCH FAILURE IS DUE TO A CHANGE IN LAW OCCURRING SUBSEQUENT TO
THE DATE ON WHICH A FORM ORIGINALLY WAS REQUIRED TO BE PROVIDED, OR IF SUCH FORM
OTHERWISE IS NOT REQUIRED UNDER SUBSECTION (E) ABOVE), SUCH LENDER SHALL NOT BE
ENTITLED TO INDEMNIFICATION UNDER SECTION 2.13(A) OR (C) WITH RESPECT TO TAXES
IMPOSED BY THE UNITED STATES BY REASON OF SUCH FAILURE; PROVIDED, HOWEVER, THAT,
SHOULD A LENDER BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM
REQUIRED HEREUNDER, THE BORROWER SHALL TAKE SUCH STEPS (AT SUCH LENDER’S
EXPENSE) AS THE LENDER SHALL REASONABLY REQUEST TO ASSIST THE LENDER TO RECOVER
SUCH TAXES.

 

19

--------------------------------------------------------------------------------


 


(G)  IN THE EVENT THAT AN ADDITIONAL PAYMENT IS MADE UNDER SECTION 2.13(A) OR
(C) FOR THE ACCOUNT OF ANY LENDER OR AGENT, SUCH LENDER OR AGENT, AS APPLICABLE,
SHALL DETERMINE WHETHER IT HAS RECEIVED OR BEEN GRANTED A TAX BENEFIT (AS
DEFINED HEREINAFTER), AND IF SUCH LENDER OR AGENT, AS APPLICABLE, IN ITS SOLE
DISCRETION, DETERMINES THAT IT HAS FINALLY AND IRREVOCABLY RECEIVED OR BEEN
GRANTED A CREDIT AGAINST OR RELEASE OR REMISSION FOR, OR REPAYMENT OF, ANY TAX
PAID OR PAYABLE BY OR FOR IT IN RESPECT OF OR CALCULATED WITH REFERENCE TO SUCH
PAYMENT OR THE DEDUCTION OR WITHHOLDING GIVING RISE TO SUCH PAYMENT (A “TAX
BENEFIT”), SUCH LENDER OR AGENT SHALL, TO THE EXTENT THAT IT DETERMINES THAT IT
CAN DO SO WITHOUT PREJUDICE TO THE RETENTION OF THE AMOUNT OF SUCH CREDIT,
RELIEF, REMISSION OR REPAYMENT PAY TO THE BORROWER SUCH AMOUNT AS SUCH LENDER
SHALL, IN ITS SOLE DISCRETION, HAVE DETERMINED TO BE ATTRIBUTABLE TO SUCH TAX
BENEFIT AND WHICH WILL LEAVE SUCH LENDER (AFTER SUCH PAYMENT) IN NO WORSE
POSITION THAN IT WOULD HAVE BEEN IN IF THE BORROWER HAD NOT BEEN REQUIRED TO
MAKE SUCH PAYMENT, DEDUCTION OR WITHHOLDING.  NOTHING HEREIN CONTAINED SHALL
INTERFERE WITH THE RIGHT OF A LENDER TO ARRANGE ITS TAX AFFAIRS IN WHATEVER
MANNER IT THINKS FIT NOR OBLIGE ANY LENDER OR AGENT TO CLAIM ANY TAX CREDIT OR
TO DISCLOSE ANY INFORMATION RELATING TO ITS TAX AFFAIRS OR ANY COMPUTATIONS IN
RESPECT THEREOF OR REQUIRE ANY LENDER OR AGENT TO DO ANYTHING THAT WOULD
PREJUDICE ITS ABILITY TO BENEFIT FROM ANY OTHER CREDITS, RELIEFS, REMISSIONS OR
REPAYMENTS TO WHICH IT MAY BE ENTITLED.


 


(H)  IF THE BORROWER IS REQUIRED TO PAY ANY AMOUNT TO ANY LENDER OR THE AGENT
PURSUANT TO SUBSECTION (A), (B), OR (C) OF THIS SECTION 2.13, THEN SUCH LENDER
OR THE AGENT SHALL USE REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY
AND LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS
APPLICABLE LENDING OFFICE SO AS TO ELIMINATE (OR, IF ELIMINATION IS NOT
REASONABLY POSSIBLE, TO MINIMIZE) ANY SUCH ADDITIONAL PAYMENT BY THE BORROWER
WHICH MAY THEREAFTER ACCRUE, IF SUCH CHANGE IN THE SOLE JUDGMENT OF SUCH LENDER
OR THE AGENT, AS THE CASE MAY BE, IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH
LENDER OR THE AGENT.


 


(I)  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF THE BORROWER
HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE BORROWER AND EACH LENDER AND
AGENT CONTAINED IN THIS SECTION 2.13 SHALL SURVIVE THE REPAYMENT OF THE ADVANCES
AND THE OTHER OBLIGATIONS HEREUNDER OR UNDER THE NOTES AND THE TERMINATION OF
THE COMMITMENTS HEREUNDER.


 

SECTION 2.14.  Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

 

SECTION 2.15.  Use of Proceeds.  The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for working
capital and other general corporate purposes of the Borrower and its domestic
Subsidiaries in the United States of America.

 

SECTION 2.16.  Increase in the Aggregate Commitments.  (a) The Borrower may, at
any time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Commitments be increased by an amount of $50,000,000 or an integral multiple
thereof (each a “Commitment Increase”), effective as of a date that is at least
90 days prior to the scheduled Termination Date then in effect (the “Increase
Date”) as specified in the related notice to the Agent; provided, however, that
(i) in no event shall the aggregate amount of the Commitments at any time exceed
$500,000,000, (ii) on the date of any request by the Borrower for a Commitment
Increase and on the related Increase Date, the applicable conditions set forth
in Section 3.02 shall be satisfied, and (iii) on the Commitment Date (as defined
below) and after giving effect to the Commitment Increase, the Borrower’s Public
Debt Ratings shall be at least BBB- by S&P or Baa3 by Moody’s.

 

20

--------------------------------------------------------------------------------


 

(b)                                 The Agent shall promptly notify the Lenders
of a request by the Borrower for a Commitment Increase, which notice shall
include (i) the proposed amount of such requested Commitment Increase, (ii) the
proposed Increase Date, and (iii) the date by which Lenders wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Commitments (the “Commitment Date”).  Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
increase its Commitment.  If the Lenders notify the Agent that they are willing
to increase the amount of their respective Commitments by an aggregate amount
that exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing to participate
therein in proportion to the amounts offered by such Lenders or as otherwise
agreed among each such Lender, the Borrower and the Agent.

 

(c)                                  Promptly following each Commitment Date,
the Agent shall notify the Borrower as to the amount, if any, by which the
Lenders are willing to participate in the requested Commitment Increase.  If the
aggregate amount by which the Lenders are willing to participate in any
requested Commitment Increase on any such Commitment Date is less than the
requested Commitment Increase, then the Borrower may extend offers to one or
more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.

 

(d)                                 On each Increase Date, each Eligible
Assignee that accepts an offer to participate in a requested Commitment Increase
in accordance with Section 2.16(b) (each such Eligible Assignee and each
Eligible Assignee that agrees to an extension of the Termination Date in
accordance with Section 2.17(c) being referred to herein as an “Assuming
Lender”) shall become a Lender party to this Agreement as of such Increase Date
and the Commitment of each Increasing Lender for such requested Commitment
Increase shall be increased by the applicable amount determined in accordance
with Section 2.16(b) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:

 

(I)                                     CERTIFIED COPIES OF RESOLUTIONS OF THE
BOARD OF DIRECTORS OF THE BORROWER APPROVING THE COMMITMENT INCREASE AND THE
CORRESPONDING MODIFICATIONS TO THIS AGREEMENT;

 

(II)                                  AN OPINION OF COUNSEL FOR THE BORROWER
(WHICH MAY BE IN-HOUSE COUNSEL), IN SUBSTANTIALLY THE FORM OF EXHIBIT E HERETO;

 

(iii)                               an assumption agreement from each Assuming
Lender, if any, in form and substance satisfactory to the Borrower and the Agent
(each an “Assumption Agreement”), duly executed by such Assuming Lender, the
Agent and the Borrower; and

 

(iv)                              confirmation from each Increasing Lender of
the increase in the amount of its Commitment in a writing satisfactory to the
Borrower and the Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.16(d), and subject to the
conditions specified in Section 2.16(a), the Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) and the Borrower, on or
before 1:00 P.M. (New York City time), by facsimile transmission or electronic
mail message, of the occurrence of the Commitment Increase to be effected on
such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.

 

SECTION 2.17.  Extension of Termination Date.  (a) At least 45 days but not more
than 60 days prior to any anniversary of the Effective Date, the Borrower, by
written notice to the Agent, may request an extension of the then scheduled
Termination Date for a period of one year.  The Agent shall promptly notify each
Lender of such request, and each Lender shall in turn, in its sole discretion,
not more than 30 or less than 20 days prior to such anniversary date, notify the
Borrower and the Agent in writing as to whether such Lender will consent to such
extension.  If any Lender shall fail to notify the Agent and the Borrower in
writing of its consent to any such

 

21

--------------------------------------------------------------------------------


 

request for extension of the Termination Date at least 20 days prior to such
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request.  The Agent shall notify the Borrower not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Borrower’s request for an extension of the Termination Date.

 

(b)                                 If all the Lenders consent in writing to any
such request in accordance with Section 2.17(a), the Termination Date in effect
at such time shall, effective as at such Termination Date (the “Extension
Date”), be extended for one year; provided that on each Extension Date the
applicable conditions set forth in Article III shall be satisfied.  If less than
all of the Lenders consent in writing to any such request in accordance Section
2.17(a), the Termination Date in effect at such time shall, effective as at the
applicable Extension Date and subject to Section 2.17(d), be extended as to
those Lenders that so consented (each a “Consenting Lender”) but shall not be
extended as to any other Lender (each a “Non-Consenting Lender”).  To the extent
that the Termination Date is not extended as to any Lender pursuant to this
Section 2.17 and the Commitment of such Lender is not assumed in accordance with
Section 2.17(c) on or prior to the applicable Extension Date, the Commitment of
Lender shall automatically terminate in whole on such unextended Termination
Date (and, for the avoidance of doubt, all outstanding principal of, and accrued
interest on, indebtedness due such Lender under this Agreement, together with
all fees and other amount payable hereunder, shall be paid in full to the Agent
for the benefit of such Non-Consenting Lender on such unextended Termination
Date) without any further notice or other action by the Borrower, such Lender or
any other Person; provided that such Lender’s rights under Sections 2.10, 2.13
and 8.04, and its obligations under Section 7.05, shall survive the Termination
Date for such Lender as to matters occurring prior to such date.  It is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for any requested extension of the
Termination Date.

 

(c)                                  If less than all of the Lenders consent to
any such request pursuant to Section 2.17(a), the Agent shall promptly so notify
the Consenting Lenders, and each Consenting Lender may, in its sole discretion,
give written notice to the Agent not later than 10 days prior to the Termination
Date of the amount of the Non-Consenting Lenders’ Commitments for which it is
willing to accept an assignment.  If the Consenting Lenders notify the Agent
that they are willing to accept assignments of Commitments in an aggregate
amount that exceeds the amount of the Commitments of the Non-Consenting Lenders,
such Commitments shall be allocated among the Consenting Lenders willing to
accept such assignments in proportion to the amounts offered by such Lenders or
as otherwise agreed among each such Lender, the Borrower and the Agent.  If
after giving effect to the assignments of Commitments described above there
remains any Commitments of Non-Consenting Lenders, the Borrower may arrange for
one or more Consenting Lenders or other Eligible Assignees as Assuming Lenders
to assume, effective as of the Extension Date, any Non-Consenting Lender’s
Commitment and all of the obligations of such Non-Consenting Lender under this
Agreement thereafter arising, without recourse to or warranty by, or expense to,
such Non-Consenting Lender; provided, however, that the amount of the Commitment
of any such Assuming Lender as a result of such substitution shall in no event
be less than $5,000,000 unless the amount of the Commitment of such
Non-Consenting Lender is less than $1,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided, further that:

 

(i)                                     any such Consenting Lender or Assuming
Lender shall have paid to such Non-Consenting Lender (A) the aggregate principal
amount of, and any interest accrued and unpaid to the effective date of the
assignment on, the outstanding Advances, if any, of such Non-Consenting Lender
plus (B) any accrued but unpaid facility fees owing to such Non-Consenting
Lender as of the effective date of such assignment;

 

(ii)                                  all additional costs reimbursements,
expense reimbursements and indemnities payable to such Non-Consenting Lender and
all other accrued and unpaid amounts owing to such Non-Consenting Lender
hereunder as of the effective date of such assignment shall have been paid to
such Non-Consenting Lender; and

 

(iii)                               with respect to any such Assuming Lender,
the applicable processing and recordation fee required under Section 8.07(a) for
such assignment shall have been paid;

 

22

--------------------------------------------------------------------------------


 

provided, further that such Non-Consenting Lender’s rights under Sections 2.10,
2.13 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution.  At
least three Business Days prior to any Extension Date, (A) each such Assuming
Lender, if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.17 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender.  Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

 

(d)                                 If (after giving effect to any assignments
or assumptions pursuant to Section 2.17(c)) Lenders having Commitments equal to
at least 50% of the Commitments in effect immediately prior to the Extension
Date consent in writing to a requested extension (whether by execution or
delivery of an Assumption Agreement or otherwise), not later than one Business
Day prior to such Extension Date, the Agent shall so notify the Borrower, and,
subject to the satisfaction of the applicable conditions in Article III, the
Termination Date then in effect shall be extended for the additional one-year
period as described in Section 2.17(a), and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended.  Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

 

SECTION 2.18.  Replacement of Lenders.  If any Lender (a) requests the payment
of additional amounts under Sections 2.10 or 2.13, (b) is unable to make
Eurodollar Rate Advances in accordance with Section 2.11, (c) is a Defaulting
Lender, or (d) refuses to consent to a proposed amendment, waiver or other
modification which requires the consent of all Lenders and has been approved by
Required Lenders (any such Lender, an “Affected Lender”), then Borrower may, at
its option replace such Lender with an Eligible Assignee (which may be another
Lender or an Affiliate of a Lender) which executes and delivers to the Affected
Lender an Assignment and Acceptance with respect to the Commitments of the
Affected Lender, and in such case the Affected Lender shall execute and deliver
to such replacement lender an Assignment and Acceptance and, in consideration of
the purchase, at par, without premium or penalty, of the Note of such Affected
Lender and the assumption of its obligations hereunder, assign to the
replacement lender its Commitments and outstanding Advances hereunder. In the
event of an assignment under this Section, the processing fee referred to in
Section 8.07 hereof shall be paid by the Borrower, provided, that no such fee
shall be paid if the assignment is to an existing Lender.

 


ARTICLE III


 


CONDITIONS TO EFFECTIVENESS AND LENDING


 

SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01. 
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

 

(A)  THERE SHALL HAVE OCCURRED NO MATERIAL ADVERSE CHANGE SINCE DECEMBER 31,
2003.

 

(B)  THERE SHALL EXIST NO ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING
AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES PENDING OR THREATENED BEFORE
ANY COURT, GOVERNMENTAL AGENCY OR ARBITRATOR THAT (I) WOULD HAVE A MATERIAL
ADVERSE EFFECT OR (II) WOULD BE REASONABLY LIKELY TO AFFECT THE LEGALITY,
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY NOTE OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

23

--------------------------------------------------------------------------------


 

(C)  NOTHING SHALL HAVE COME TO THE ATTENTION OF THE LENDERS DURING THE COURSE
OF THEIR DUE DILIGENCE INVESTIGATION TO LEAD THEM TO BELIEVE THAT THE
INFORMATION MEMORANDUM WAS OR HAS BECOME MISLEADING, INCORRECT OR INCOMPLETE IN
ANY MATERIAL RESPECT; WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
LENDERS SHALL HAVE BEEN GIVEN SUCH ACCESS TO THE MANAGEMENT, RECORDS, BOOKS OF
ACCOUNT, CONTRACTS AND PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES AS THEY
SHALL HAVE REQUESTED.

 

(D)  ALL GOVERNMENTAL AND THIRD PARTY CONSENTS AND APPROVALS NECESSARY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED
(WITHOUT THE IMPOSITION OF ANY CONDITIONS THAT ARE NOT ACCEPTABLE TO THE
LENDERS) AND SHALL REMAIN IN EFFECT, AND NO LAW OR REGULATION SHALL BE
APPLICABLE IN THE REASONABLE JUDGMENT OF THE LENDERS THAT RESTRAINS, PREVENTS OR
IMPOSES MATERIALLY ADVERSE CONDITIONS UPON THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(E)  THE BORROWER SHALL HAVE NOTIFIED THE AGENT IN WRITING AS TO THE PROPOSED
EFFECTIVE DATE.

 

(F)  THE BORROWER SHALL HAVE PAID ALL ACCRUED FEES AND EXPENSES OF THE AGENT,
THE ARRANGERS AND THE LENDERS (INCLUDING THE ACCRUED FEES AND EXPENSES OF
COUNSEL TO THE AGENT FOR WHICH AN INVOICE HAS BEEN RECEIVED PRIOR TO THE
EFFECTIVE DATE).

 

(G)  ON THE EFFECTIVE DATE, THE FOLLOWING STATEMENTS SHALL BE TRUE AND THE AGENT
SHALL HAVE RECEIVED FOR THE ACCOUNT OF EACH LENDER A CERTIFICATE SIGNED BY A
DULY AUTHORIZED OFFICER OF THE BORROWER, DATED THE EFFECTIVE DATE, STATING THAT:

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4.01 ARE CORRECT ON AND AS OF THE EFFECTIVE DATE, AND

 

(II)                                  NO EVENT HAS OCCURRED AND IS CONTINUING
THAT CONSTITUTES A DEFAULT.

 

(H)  THE AGENT SHALL HAVE RECEIVED ON OR BEFORE THE EFFECTIVE DATE THE
FOLLOWING, EACH DATED SUCH DAY, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT
AND (EXCEPT FOR THE NOTES) IN SUFFICIENT COPIES FOR EACH LENDER:

 

(I)                                     DULY EXECUTED COUNTERPARTS OF THIS
AGREEMENT AND NOTES PAYABLE TO THE ORDER OF EACH OF THE LENDERS, RESPECTIVELY.

 

(II)                                  CERTIFIED COPIES OF THE RESOLUTIONS OF THE
BOARD OF DIRECTORS OF THE BORROWER APPROVING THIS AGREEMENT AND THE NOTES, AND
OF ALL DOCUMENTS EVIDENCING OTHER NECESSARY CORPORATE ACTION AND GOVERNMENTAL
APPROVALS, IF ANY, WITH RESPECT TO THIS AGREEMENT AND THE NOTES.

 

(III)                               A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE BORROWER CERTIFYING THE NAMES AND TRUE SIGNATURES OF
THE OFFICERS OF THE BORROWER AUTHORIZED TO SIGN THIS AGREEMENT AND THE NOTES AND
THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER.

 

(IV)                              A FAVORABLE OPINION OF EACH OF (A) THE
ASSISTANT GENERAL COUNSEL TO THE BORROWER, AND (B) LATHAM & WATKINS LLP, COUNSEL
FOR THE BORROWER, IN SUBSTANTIALLY THE FORMS OF EXHIBITS D-1 AND D-2 HERETO,
RESPECTIVELY.

 

(V)                                 A FAVORABLE OPINION OF SHEARMAN & STERLING
LLP, COUNSEL FOR THE AGENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT.

 

(VI)                              SUCH OTHER INFORMATION, CERTIFICATES AND
DOCUMENTS AS THE AGENT MAY REASONABLY REQUEST ON BEHALF OF ITSELF OR ANY LENDER.

 

24

--------------------------------------------------------------------------------


 

(I)                                     ALL OUTSTANDING PRINCIPAL OF, AND
ACCRUED INTEREST ON, THE INDEBTEDNESS OUTSTANDING UNDER THE EXISTING CREDIT
AGREEMENT, TOGETHER WITH ALL FEES AND OTHER AMOUNTS PAYABLE THEREUNDER, SHALL
HAVE BEEN PAID IN FULL OR WILL BE PAID IN FULL UPON DISBURSEMENT OF THE INITIAL
ADVANCES HEREUNDER.

 

SECTION 3.02.  Conditions Precedent to Each Borrowing, Commitment Increase and
Extension Date.  The obligation of each Lender to make an Advance on the
occasion of each Borrowing, each Commitment Increase pursuant to Section 2.16
and each extension of Commitments pursuant to Section 2.17 shall be subject to
the conditions precedent that the Effective Date shall have occurred, and on the
date of such Borrowing, or on the applicable Increase Date or Extension Date, as
the case may be, (a) the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing, request for Commitment Increase or
request for Commitment Extension, and the acceptance by the Borrower of the
proceeds of such Borrowing, or such increase or extension, as the case may be,
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing, or on such Increase Date or Extension Date, as the case may
be, such statements are true):

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4.01 (EXCEPT, IN THE CASE OF BORROWINGS, THE
REPRESENTATIONS SET FORTH IN THE LAST SENTENCE OF SUBSECTION (E) THEREOF AND IN
SUBSECTION (F)(I) THEREOF) ARE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH
BORROWING, BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE
APPLICATION OF THE PROCEEDS THEREFROM, OR ON AND AS OF SUCH INCREASE DATE OR
EXTENSION DATE, AS THE CASE MAY BE, AS THOUGH MADE ON AND AS OF SUCH DATE
(EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER
DATE, IN WHICH CASE AS THOUGH MADE ON AND AS OF SUCH EARLIER DATE); AND

 

(II)                                  NO EVENT HAS OCCURRED AND IS CONTINUING,
OR WOULD RESULT FROM SUCH BORROWING OR FROM THE APPLICATION OF THE PROCEEDS
THEREFROM, OR FROM SUCH COMMITMENT INCREASE OR EXTENSION DATE, AS THE CASE MAY
BE, THAT CONSTITUTES A DEFAULT;

 

(b) in the case of a Commitment Increase, the Agent shall have received from the
Borrower, in exchange for surrendered Notes, new Notes payable to the order of
each Lender with an increased Commitment in the amount of its respective
Commitment, and (c) the Agent shall have received such other approvals, opinions
or documents as any Lender through the Agent may reasonably request.

 

SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Agent, designates as the proposed Effective Date, specifying its
objection thereto.  The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.

 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 

SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(A)  THE BORROWER IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.

 

(B)  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AGREEMENT
AND THE NOTES, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, ARE
WITHIN THE BORROWER’S CORPORATE POWERS, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION, AND DO NOT (I) CONTRAVENE THE BORROWER’S CHARTER OR
BY-LAWS, (II) VIOLATE ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT,
INJUNCTION, DECREE, DETERMINATION OR AWARD BINDING ON THE BORROWER OR ANY
PROPERTY OF THE BORROWER OR (III) CONFLICT

 

25

--------------------------------------------------------------------------------


 

WITH OR RESULT IN A BREACH OF ANY CONTRACTUAL RESTRICTION BINDING ON OR
AFFECTING THE BORROWER, EXCEPT, IN THE CASE OF (II) OR (III) ABOVE, TO THE
EXTENT THAT SUCH CONTRAVENTION COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(C)  NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING
WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER THIRD PARTY IS
REQUIRED FOR THE DUE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS
AGREEMENT OR THE NOTES.

 

(D)  THIS AGREEMENT HAS BEEN, AND EACH OF THE NOTES WHEN DELIVERED HEREUNDER
WILL HAVE BEEN, DULY EXECUTED AND DELIVERED BY THE BORROWER.  THIS AGREEMENT IS,
AND EACH OF THE NOTES WHEN DELIVERED HEREUNDER WILL BE, THE LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER ENFORCEABLE AGAINST THE BORROWER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT TO THE EFFECT OF BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN
EFFECT RELATING TO OR AFFECTING THE RIGHTS OR REMEDIES OF CREDITORS GENERALLY
AND THE EFFECT OF GENERAL PRINCIPLES OF EQUITY, WHETHER ENFORCEMENT IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.

 

(E)  THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT
DECEMBER 31, 2003, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH
FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL YEAR THEN ENDED,
ACCOMPANIED BY AN OPINION OF KPMG LLP, INDEPENDENT PUBLIC ACCOUNTANTS, COPIES OF
WHICH HAVE BEEN DELIVERED OR MADE AVAILABLE TO THE LENDERS, FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AND
ITS SUBSIDIARIES AS AT SUCH DATE AND THE CONSOLIDATED RESULTS OF THE OPERATIONS
AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH
DATE.  SINCE DECEMBER 31, 2003, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE.

 

(F)  THERE IS NO PENDING OR, TO THE KNOWLEDGE OF ANY SPECIFIED OFFICER,
THREATENED ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING, INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL ACTION, AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR AFFECTING THE PROPERTIES OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ARBITRATOR THAT (I) WOULD
HAVE A MATERIAL ADVERSE EFFECT OR (II) WOULD BE REASONABLY LIKELY TO AFFECT THE
LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY NOTE OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(G)  THE BORROWER IS NOT ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION
U ISSUED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM (“REGULATION
U”)), AND NO PROCEEDS OF ANY ADVANCE WILL BE USED TO PURCHASE OR CARRY ANY
MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY MARGIN STOCK.

 

(H)  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS AN “INVESTMENT
COMPANY”, OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL UNDERWRITER”
FOR, AN “INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  NEITHER THE MAKING OF ANY ADVANCES, NOR THE
APPLICATION OF THE PROCEEDS OR REPAYMENT THEREOF BY THE BORROWER WILL VIOLATE
ANY PROVISION OF SUCH ACT OR ANY RULE, REGULATION OR ORDER OF THE SECURITIES AND
EXCHANGE COMMISSION THEREUNDER.

 

(I)  NEITHER THE INFORMATION MEMORANDUM, AS SUPPLEMENTED BY THE BORROWER TO THE
LENDERS (OR TO THE AGENT FOR DISTRIBUTION TO THE LENDERS) IN WRITING PRIOR TO
THE DATE HEREOF, NOR ANY OTHER WRITTEN FACTUAL INFORMATION, EXHIBIT OR REPORT
FURNISHED BY THE BORROWER IN WRITING TO THE AGENT OR ANY LENDER IN CONNECTION
WITH THE NEGOTIATION OF THIS AGREEMENT OR PURSUANT TO THE TERMS OF THIS
AGREEMENT, CONTAINS, AS OF THE DATE FURNISHED, ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
MADE THEREIN, TAKEN AS A WHOLE, NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THE INFORMATION MEMORANDUM OR SUCH OTHER INFORMATION, EXHIBIT OR
REPORT WAS DELIVERED.

 

(J)  THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE ARE AND, AFTER THE
RECEIPT AND APPLICATION OF EACH OF THE ADVANCES IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, WILL BE SOLVENT.

 

26

--------------------------------------------------------------------------------


 


ARTICLE V


 


COVENANTS OF THE BORROWER


 

SECTION 5.01.  Affirmative Covenants

 

So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Borrower will:

 

(A)  COMPLIANCE WITH LAWS, ETC.  COMPLY, AND CAUSE EACH OF ITS SUBSIDIARIES TO
COMPLY WITH ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS, SUCH COMPLIANCE
TO INCLUDE, WITHOUT LIMITATION, COMPLIANCE WITH REGULATION U, ERISA,
ENVIRONMENTAL LAWS AND THE PATRIOT ACT, IF FAILURE TO SO COMPLY COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(B)  PAYMENT OF TAXES, ETC.  PAY AND DISCHARGE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PAY AND DISCHARGE, BEFORE THE SAME SHALL BECOME DELINQUENT,
(I) ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR
UPON ITS PROPERTY AND (II) ALL LAWFUL CLAIMS THAT, IF UNPAID, MIGHT BY LAW
BECOME A LIEN UPON ITS PROPERTY; PROVIDED, HOWEVER, THAT NEITHER THE BORROWER
NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO PAY OR DISCHARGE ANY SUCH TAX,
ASSESSMENT, CHARGE OR CLAIM (A) THAT IS BEING CONTESTED IN GOOD FAITH AND BY
PROPER PROCEEDINGS AND AS TO WHICH APPROPRIATE RESERVES ARE BEING MAINTAINED OR
(B) IF THE FAILURE TO PAY OR DISCHARGE ANY SUCH TAX, ASSESSMENT, CHARGE OR CLAIM
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(C)  MAINTENANCE OF INSURANCE.  MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO
MAINTAIN, INSURANCE WITH RESPONSIBLE AND REPUTABLE INSURANCE COMPANIES OR
ASSOCIATIONS IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS USUALLY CARRIED BY
COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN THE
SAME GENERAL AREAS IN WHICH THE BORROWER OR SUCH SUBSIDIARY OPERATES.

 

(D)  PRESERVATION OF CORPORATE EXISTENCE, ETC.  PRESERVE AND MAINTAIN, AND CAUSE
EACH OF ITS SIGNIFICANT SUBSIDIARIES TO PRESERVE AND MAINTAIN, (I) ITS CORPORATE
EXISTENCE AND (II) ITS RIGHTS (CHARTER AND STATUTORY), PERMITS, LICENSES,
APPROVALS, PRIVILEGES AND FRANCHISES IN EACH JURISDICTION WHERE NECESSARY OR
WHERE FAILURE TO DO SO COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; PROVIDED, HOWEVER, THAT THE BORROWER AND ITS SUBSIDIARIES MAY CONSUMMATE
ANY MERGER, CONSOLIDATION, LIQUIDATION, DISSOLUTION OR WINDING UP PERMITTED
UNDER SECTION 5.02(B) AND PROVIDED, FURTHER THAT NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES SHALL BE REQUIRED TO PRESERVE ANY RIGHT OR FRANCHISE IF THE
OFFICERS AUTHORIZED BY THE BOARD OF DIRECTORS OF THE BORROWER OR SUCH SUBSIDIARY
SHALL DETERMINE THAT THE PRESERVATION THEREOF IS NO LONGER DESIRABLE IN THE
CONDUCT OF THE BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE,
AND THAT THE LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO THE
BORROWER OR THE LENDERS.

 

(E)  VISITATION RIGHTS.  AT ANY REASONABLE TIME DURING NORMAL BUSINESS HOURS AND
FROM TIME TO TIME, ON REASONABLE PRIOR NOTICE TO THE BORROWER, PERMIT THE AGENT
OR ANY OF THE LENDERS OR ANY AGENTS OR REPRESENTATIVES THEREOF, TO EXAMINE AND
MAKE COPIES OF AND ABSTRACTS FROM THE RECORDS AND BOOKS OF ACCOUNT OF, AND VISIT
THE PROPERTIES OF, THE BORROWER, AND TO DISCUSS THE AFFAIRS, FINANCES AND
ACCOUNTS OF THE BORROWER WITH ANY OF ITS OFFICERS OR DIRECTORS AND, IN THE
COMPANY OF A RESPONSIBLE OFFICER OR HIS DESIGNEE, WITH THEIR INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS; PROVIDED, HOWEVER, THAT WHEN A DEFAULT EXISTS, THE
AGENT OR ANY LENDER (OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR INDEPENDENT
CONTRACTORS), MAY DO ANY OF THE FOREGOING AT THE EXPENSE OF THE BORROWER AT ANY
TIME DURING NORMAL BUSINESS HOURS AND WITHOUT ADVANCE NOTICE.

 

(F)  KEEPING OF BOOKS.  KEEP, AND CAUSE EACH OF ITS SUBSIDIARIES TO KEEP, PROPER
BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL AND CORRECT (IN ALL MATERIAL
RESPECTS) ENTRIES SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND THE ASSETS AND
BUSINESS OF THE BORROWER AND EACH SUCH SUBSIDIARY IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT FROM TIME TO TIME.

 

27

--------------------------------------------------------------------------------


 

(G)  MAINTENANCE OF PROPERTIES, ETC.  MAINTAIN AND PRESERVE, AND CAUSE EACH OF
ITS SUBSIDIARIES TO MAINTAIN AND PRESERVE, ALL OF ITS MATERIAL PROPERTIES THAT
ARE USEFUL OR NECESSARY IN THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.

 

(H)  TRANSACTIONS WITH AFFILIATES.  CONDUCT, AND CAUSE EACH OF ITS SUBSIDIARIES
TO CONDUCT, ALL TRANSACTIONS OTHERWISE PERMITTED UNDER THIS AGREEMENT WITH ANY
OF THEIR AFFILIATES ON TERMS THAT ARE FAIR AND REASONABLE AND NO LESS FAVORABLE
TO THE BORROWER OR SUCH SUBSIDIARY THAN IT WOULD OBTAIN IN A COMPARABLE
ARM’S-LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE; PROVIDED, HOWEVER, THAT
THIS SECTION 5.01(H) SHALL NOT APPLY TO TRANSACTIONS BETWEEN OR AMONG THE
BORROWER AND ITS SUBSIDIARIES.

 

(I)  REPORTING REQUIREMENTS.  FURNISH TO THE LENDERS:

 

(I)                                     AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 50 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL
YEAR OF THE BORROWER, THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS OF THE END OF SUCH QUARTER AND CONSOLIDATED STATEMENTS OF INCOME
AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD COMMENCING AT
THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH QUARTER,
DULY CERTIFIED (SUBJECT TO YEAR-END AUDIT ADJUSTMENTS) BY A RESPONSIBLE OFFICER
AS HAVING BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, TOGETHER WITH A CERTIFICATE OF A RESPONSIBLE OFFICER AS TO
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT AND SETTING FORTH, IN A FORM
REASONABLY SATISFACTORY TO THE AGENT, THE CALCULATIONS NECESSARY TO DEMONSTRATE
COMPLIANCE WITH SECTION 5.03 (A “COMPLIANCE CERTIFICATE”), PROVIDED THAT IN THE
EVENT OF ANY CHANGE IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES USED IN THE
PREPARATION OF SUCH FINANCIAL STATEMENTS, THE BORROWER SHALL ALSO PROVIDE, IF
NECESSARY FOR THE DETERMINATION OF COMPLIANCE WITH SECTION 5.03, A STATEMENT OF
RECONCILIATION CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP;

 

(II)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 95 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE
ANNUAL AUDIT REPORT FOR SUCH YEAR FOR THE BORROWER AND ITS SUBSIDIARIES,
CONTAINING THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES
AS OF THE END OF SUCH FISCAL YEAR AND CONSOLIDATED STATEMENTS OF INCOME AND CASH
FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, IN EACH CASE
ACCOMPANIED BY AN OPINION OF KPMG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS
ACCEPTABLE TO THE REQUIRED LENDERS THAT THE CONSOLIDATED FINANCIAL STATEMENTS
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION AND RESULTS OF
OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES IN CONFORMITY
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (WITHOUT QUALIFICATION AS TO GOING
CONCERN OR SCOPE OF AUDIT), TOGETHER WITH A COMPLIANCE CERTIFICATE, PROVIDED
THAT IN THE EVENT OF ANY CHANGE IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES USED
IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, THE BORROWER SHALL ALSO
PROVIDE, IF NECESSARY FOR THE DETERMINATION OF COMPLIANCE WITH SECTION 5.03, A
STATEMENT OF RECONCILIATION CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP;

 

(III)                               AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
TWO BUSINESS DAYS AFTER ANY RESPONSIBLE OFFICER OBTAINS KNOWLEDGE OF THE
OCCURRENCE OF ANY DEFAULT CONTINUING ON THE DATE OF SUCH STATEMENT, A STATEMENT
OF A RESPONSIBLE OFFICER SETTING FORTH DETAILS OF SUCH DEFAULT OR OTHER EVENT
AND THE ACTION THAT THE BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT
THERETO;

 

(IV)                              PROMPTLY AFTER THE SENDING OR FILING THEREOF,
COPIES OF ALL QUARTERLY AND ANNUAL REPORTS AND PROXY SOLICITATIONS THAT THE
BORROWER SENDS TO ITS PUBLIC SECURITYHOLDERS, AND COPIES OF ALL REPORTS ON FORM
8-K THAT THE BORROWER OR ANY SUBSIDIARY FILES WITH THE SECURITIES AND EXCHANGE
COMMISSION;

 

(V)                                 PROMPTLY AFTER, AND IN ANY EVENT WITHIN TWO
BUSINESS DAYS AFTER A SPECIFIED OFFICER OBTAINS KNOWLEDGE OF, THE COMMENCEMENT
THEREOF, NOTICE OF ALL ACTIONS AND PROCEEDINGS BEFORE ANY COURT, GOVERNMENTAL
AGENCY OR ARBITRATOR AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES OF THE
TYPE DESCRIBED IN SECTION 4.01(F); AND

 

28

--------------------------------------------------------------------------------


 

(VI)                              SUCH OTHER INFORMATION RESPECTING THE BORROWER
OR ANY OF ITS SUBSIDIARIES AS ANY LENDER THROUGH THE AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST.

 

SECTION 5.02.  Negative Covenants

 

So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Borrower will not:

 

(A)                                  LIENS, ETC.  CREATE OR SUFFER TO EXIST, OR
PERMIT ANY OF ITS SUBSIDIARIES TO CREATE OR SUFFER TO EXIST, ANY LIEN ON OR WITH
RESPECT TO ANY OF ITS PROPERTIES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
ASSIGN, OR PERMIT ANY OF ITS SUBSIDIARIES TO ASSIGN, ANY RIGHT TO RECEIVE INCOME
(EXCEPT BY A SUBSIDIARY IN FAVOR OF THE BORROWER OR ANY OF ITS SUBSIDIARIES),
OTHER THAN:

 

(I)                                     PERMITTED LIENS,

 

(II)                                  PURCHASE MONEY LIENS (INCLUDING CAPITAL
LEASES) UPON OR IN ANY REAL OR PERSONAL PROPERTY (TANGIBLE OR INTANGIBLE)
ACQUIRED OR HELD BY THE BORROWER OR ANY SUBSIDIARY TO SECURE THE PURCHASE PRICE
OF SUCH PROPERTY OR TO SECURE DEBT INCURRED SOLELY FOR THE PURPOSE OF FINANCING
THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF SUCH PROPERTY, OR LIENS EXISTING
ON SUCH PROPERTY AT THE TIME OF ITS ACQUISITION (OTHER THAN ANY SUCH LIENS
CREATED IN CONTEMPLATION OF SUCH ACQUISITION THAT WERE NOT INCURRED TO FINANCE
THE ACQUISITION OF SUCH PROPERTY) OR EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY
OF THE FOREGOING FOR THE SAME OR A LESSER AMOUNT, PROVIDED, HOWEVER, THAT NO
SUCH LIEN SHALL EXTEND TO OR COVER ANY PROPERTIES OF ANY CHARACTER OTHER THAN
THE PROPERTY BEING ACQUIRED, CONSTRUCTED OR IMPROVED AND THE PROCEEDS THEREOF
AND NO SUCH EXTENSION, RENEWAL OR REPLACEMENT SHALL EXTEND TO OR COVER ANY
PROPERTIES NOT THERETOFORE SUBJECT TO THE LIEN BEING EXTENDED, RENEWED OR
REPLACED AND THE PROCEEDS THEREOF, PROVIDED, FURTHER THAT THE AGGREGATE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS SECURED BY THE LIENS REFERRED TO IN THIS
CLAUSE (II) SHALL NOT EXCEED 100% OF THE FAIR MARKET VALUE OF PROPERTY SO
ACQUIRED AT THE TIME OF ACQUISITION.

 

(III)                               THE LIENS EXISTING ON THE EFFECTIVE DATE AND
DESCRIBED ON SCHEDULE 5.02(A) HERETO,

 

(IV)                              LIENS ON PROPERTY OF A PERSON EXISTING AT THE
TIME SUCH PERSON IS MERGED INTO OR CONSOLIDATED WITH THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER OR BECOMES A SUBSIDIARY OF THE BORROWER OR ON ASSETS
ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER EXISTING AT THE TIME
THAT SUCH ASSETS ARE ACQUIRED; PROVIDED THAT SUCH LIENS WERE NOT CREATED IN
CONTEMPLATION OF SUCH MERGER, CONSOLIDATION OR ACQUISITION AND DO NOT EXTEND TO
ANY ASSETS OTHER THAN THOSE OF THE PERSON SO MERGED INTO OR CONSOLIDATED WITH
THE BORROWER OR SUCH SUBSIDIARY OR ACQUIRED BY THE BORROWER OR SUCH SUBSIDIARY,
AND PROCEEDS THEREOF,

 

(V)                                 POSSESSORY RIGHTS OF CUSTOMERS OF THE
BORROWER AND ITS SUBSIDIARIES IN EQUIPMENT FOR RESALE ARISING UNDER LEASES,
BAILMENT ARRANGEMENTS AND RENTAL AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY,

 

(VI)                              LIENS UPON SPECIFIC ITEMS OF INVENTORY AND THE
PROCEEDS THEREOF SECURING THE OBLIGATIONS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN RESPECT OF BANKERS’ ACCEPTANCES ISSUED OR CREATED FOR THE
ACCOUNT OF THE BORROWER OR SUCH SUBSIDIARY TO FACILITATE THE PURCHASE, SHIPMENT
OR STORAGE OF SUCH INVENTORY,

 

(VII)                           LIENS ARISING IN CONNECTION WITH TRADE LETTERS
OF CREDIT ISSUED TO SECURE THE PURCHASE OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES, PROVIDED THAT SUCH LIENS SHALL
COVER ONLY THE DOCUMENTS IN RESPECT OF WHICH SUCH LETTERS OF CREDIT WERE ISSUED,
THE GOODS COVERED THEREBY AND THE INSURANCE PROCEEDS OF SUCH GOODS,

 

29

--------------------------------------------------------------------------------


 

(VIII)                        LIENS ARISING OUT OF JUDGMENTS OR AWARDS (OTHER
THAN ANY JUDGMENT DESCRIBED IN SECTION 6.01(F) OR (G) HEREOF AND CONSTITUTING AN
EVENT OF DEFAULT THEREUNDER) IN RESPECT OF WHICH, WITHIN 30 DAYS AFTER THE
IMPOSITION THEREOF, THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL IN GOOD FAITH
BE PROSECUTING AN APPEAL OR PROCEEDINGS FOR REVIEW AND SHALL HAVE SECURED A
SUBSISTING STAY OF EXECUTION PENDING SUCH APPEAL OR PROCEEDINGS FOR REVIEW,
PROVIDED IT SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES, IN ACCORDANCE
WITH GAAP, WITH RESPECT TO SUCH JUDGMENT OR AWARD,

 

(IX)                                SECURITY AND OTHER DEPOSITS MADE BY THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER UNDER THE TERMS OF ANY LEASE OR
SUBLEASE OF PROPERTY ENTERED INTO BY THE BORROWER OR ANY SUCH SUBSIDIARY IN THE
ORDINARY COURSE OF BUSINESS,

 

(X)                                   VOLUNTARY LIENS IN FAVOR OF THE PBGC
ARISING IN CONNECTION WITH ANY INSUFFICIENCY RESULTING FROM THE ACTIONS OF, AND
WITH RESPECT TO ANY PLAN OF THE BORROWER OR ANY ERISA AFFILIATE, SECURING
OBLIGATIONS NOT EXCEEDING $75,000,000,

 

(XI)                                OTHER LIENS SECURING DEBT IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $75,000,000 AT ANY TIME OUTSTANDING,

 

(XII)                             SALES OR DISCOUNTS IN THE ORDINARY COURSE OF
BUSINESS BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER OF CUSTOMER LEASES OR
OTHER RECEIVABLES FOR CASH IN AN AMOUNT NOT LESS THAN THE FAIR MARKET VALUE
THEREOF (AFTER TAKING INTO ACCOUNT CUSTOMARY RESERVES FOR LOSSES, YIELD
PROTECTION, FEES AND SIMILAR MATTERS), AND

 

(XIII)                          THE REPLACEMENT, EXTENSION OR RENEWAL OF ANY
LIEN PERMITTED BY CLAUSE (III) OR (IV) ABOVE UPON OR IN THE SAME PROPERTY
THERETOFORE SUBJECT THERETO OR THE REPLACEMENT, EXTENSION OR RENEWAL (WITHOUT
INCREASE IN THE AMOUNT BY MORE THAN THE SUM OF ACCRUED AND UNPAID INTEREST AND
NORMAL AND CUSTOMARY COSTS, FEES AND EXPENSES PAYABLE IN CONNECTION THEREWITH OR
CHANGE IN ANY DIRECT OR CONTINGENT OBLIGOR) OF THE DEBT SECURED THEREBY.

 

(B)  MERGERS, ETC.  MERGE OR CONSOLIDATE WITH OR INTO, OR CONVEY, TRANSFER,
LEASE OR OTHERWISE DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES OF
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO, ANY PERSON, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO,
EXCEPT THAT (I) ANY SUBSIDIARY OF THE BORROWER MAY MERGE OR CONSOLIDATE WITH OR
INTO, OR DISPOSE OF ASSETS TO, ANY OTHER SUBSIDIARY OF THE BORROWER, (II) ANY
SUBSIDIARY OF THE BORROWER MAY MERGE INTO OR DISPOSE OF ASSETS TO THE BORROWER,
(III) THE BORROWER MAY MERGE WITH ANY OTHER PERSON SO LONG AS THE BORROWER IS
THE SURVIVING CORPORATION, AND (IV) ANY SUBSIDIARY OF THE BORROWER MAY MERGE
INTO OR DISPOSE OF ITS ASSETS TO ANY OTHER PERSON SO LONG AS SUCH MERGER OR
DISPOSITION DOES NOT INVOLVE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE; PROVIDED, IN EACH CASE, THAT NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH PROPOSED
TRANSACTION OR WOULD RESULT THEREFROM.  ANY VOLUNTARY LIQUIDATION, DISSOLUTION
OR WINDING UP OF ANY SUBSIDIARY OF THE BORROWER SHALL BE DEEMED TO BE A MERGER
FOR PURPOSES OF THIS SUBSECTION.

 

(C)  ACCOUNTING CHANGES.  MAKE OR PERMIT, OR PERMIT ANY OF ITS SUBSIDIARIES TO
MAKE OR PERMIT, ANY SIGNIFICANT CHANGE IN ACCOUNTING POLICIES OR REPORTING
PRACTICES, EXCEPT AS REQUIRED OR PERMITTED BY GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES OR ANY APPLICABLE LAW, RULE OR REGULATION, EXCEPT THAT ANY SUBSIDIARY
MAY CHANGE ITS FISCAL YEAR TO THAT OF THE BORROWER.

 

(D)  CHANGE IN NATURE OF BUSINESS.  PERMIT THE MATERIAL BUSINESS ACTIVITIES,
TAKEN AS A WHOLE, OF THE BORROWER AND ITS SUBSIDIARIES TO BE ALTERED IN ANY
SUBSTANTIAL AND MATERIAL WAY.

 

(E)  SPECULATIVE TRANSACTIONS.  ENGAGE, OR PERMIT ANY OF ITS SUBSIDIARIES TO
ENGAGE, IN ANY TRANSACTION INVOLVING COMMODITY OPTIONS OR FUTURES CONTRACTS OR
ANY SIMILAR SPECULATIVE TRANSACTIONS EXCEPT TO HEDGE THE EXPOSURE OF THE
BORROWER OR ITS SUBSIDIARIES TO THE UNDERLYING COMMODITY, INTEREST RATE OR
FOREIGN CURRENCY.

 

30

--------------------------------------------------------------------------------


 

(F)  SUBSIDIARY DEBT.  PERMIT ITS SUBSIDIARIES TO INCUR DEBT TO A PERSON OTHER
THAN THE BORROWER OR ANY OF ITS SUBSIDIARIES IN EXCESS OF $250,000,000, IN THE
AGGREGATE, AT ANY TIME OUTSTANDING.

 

SECTION 5.03.   Financial CovenantsSo long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will:

 

(A)  LEVERAGE RATIO.  MAINTAIN, AT THE END OF EACH FISCAL QUARTER OF THE
BORROWER, A RATIO OF CONSOLIDATED FUNDED DEBT AS OF SUCH DATE TO CONSOLIDATED
EBITDA FOR THE FOUR FISCAL QUARTERS ENDING ON SUCH DATE OF NOT GREATER THAN
3.25:1.00.

 

(B)  INTEREST COVERAGE RATIO.  MAINTAIN, AT THE END OF EACH FISCAL QUARTER OF
THE BORROWER, A RATIO OF CONSOLIDATED EBITDA TO INTEREST EXPENSE OF NOT LESS
THAN 3.5:1.0 FOR THE FOUR FISCAL QUARTERS ENDING ON SUCH DATE.

 


ARTICLE VI


 


EVENTS OF DEFAULT


 

SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(A)  THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY ADVANCE WHEN THE SAME
BECOMES DUE AND PAYABLE; OR THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY
ADVANCE OR MAKE ANY OTHER PAYMENT OF FEES OR OTHER AMOUNTS PAYABLE UNDER THIS
AGREEMENT OR ANY NOTE WITHIN THREE BUSINESS DAYS AFTER THE SAME BECOMES DUE AND
PAYABLE; OR

 

(B)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY THE BORROWER HEREIN
OR BY THE BORROWER (OR ANY OF ITS OFFICERS) IN CONNECTION WITH THIS AGREEMENT
SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED
MADE; OR

 

(C)  (I) THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY TERM, COVENANT OR
AGREEMENT CONTAINED IN SECTION 5.01(D), (E) OR (I)(III), 5.02 OR 5.03, (II) THE
BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY OTHER TERM, COVENANT OR AGREEMENT
CONTAINED IN SECTION 5.01(I) (OTHER THAN CLAUSE (III) THEREOF) IF SUCH FAILURE
SHALL REMAIN UNREMEDIED FOR THREE BUSINESS DAYS AFTER THE EARLIER OF (A)
KNOWLEDGE THEREOF BY ANY SPECIFIED OFFICER AND (B) THE DATE ON WHICH WRITTEN
NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER BY THE AGENT OR ANY LENDER;
OR (III) THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY OTHER TERM, COVENANT
OR AGREEMENT CONTAINED IN THIS AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED
IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 30 DAYS AFTER THE EARLIER OF (A)
KNOWLEDGE THEREOF BY ANY SPECIFIED OFFICER AND (B) THE DATE ON WHICH WRITTEN
NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER BY THE AGENT OR ANY LENDER;
OR

 

(D)  THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PAY ANY PRINCIPAL OF
OR PREMIUM OR INTEREST ON ANY DEBT THAT IS OUTSTANDING IN A PRINCIPAL OR
NOTIONAL AMOUNT OF AT LEAST $75,000,000 IN THE AGGREGATE (BUT EXCLUDING DEBT
OUTSTANDING HEREUNDER) OF THE BORROWER OR SUCH SUBSIDIARY (AS THE CASE MAY BE),
WHEN THE SAME BECOMES DUE AND PAYABLE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE
AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT OR
INSTRUMENT RELATING TO SUCH DEBT; OR ANY OTHER EVENT SHALL OCCUR OR CONDITION
SHALL EXIST UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO ANY SUCH DEBT AND
SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN SUCH
AGREEMENT OR INSTRUMENT, AND AS A RESULT THEREOF THE MATURITY OF SUCH DEBT IS
ACCELERATED; OR ANY SUCH DEBT SHALL BE DECLARED TO BE DUE AND PAYABLE, OR
REQUIRED TO BE PREPAID OR REDEEMED (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED
PREPAYMENT OR REDEMPTION), PURCHASED OR DEFEASED, OR AN OFFER TO PREPAY, REDEEM,
PURCHASE OR DEFEASE SUCH DEBT SHALL BE REQUIRED TO BE MADE, IN EACH CASE PRIOR
TO THE STATED MATURITY THEREOF (EXCEPT FOR (X) ANY SECURED DEBT THAT BECOMES DUE
BY REASON OF THE SALE OR OTHER DISPOSITION OF THE ASSET SECURING SUCH DEBT
PROVIDED SUCH DEBT IS REPAID AT THE

 

31

--------------------------------------------------------------------------------


 

TIME OF SUCH SALE OR DISPOSITION AND (Y) ANY DEBT OF A SUBSIDIARY THAT BECOMES
DUE BY REASON OF THE SALE OR OTHER DISPOSITION OF SUCH SUBSIDIARY PROVIDED SUCH
DEBT IS REPAID AT THE TIME OF SUCH SALE OR DISPOSITION); OR

 

(E)  THE BORROWER OR ANY OF ITS SIGNIFICANT SUBSIDIARIES SHALL GENERALLY NOT PAY
ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS INABILITY TO
PAY ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST THE BORROWER OR
ANY OF ITS SIGNIFICANT SUBSIDIARIES SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS
(EXCEPT FOR ANY SUCH LIQUIDATION OR WINDING UP OF ANY SIGNIFICANT SUBSIDIARY OF
THE BORROWER PERMITTED UNDER THIS AGREEMENT), OR SEEKING THE ENTRY OF AN ORDER
FOR RELIEF OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR
OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND, IN THE CASE OF
ANY SUCH PROCEEDING INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT), EITHER
SUCH PROCEEDING SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD OF 30 DAYS, OR
ANY OF THE ACTIONS SOUGHT IN SUCH PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE
ENTRY OF AN ORDER FOR RELIEF AGAINST, OR THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR, IT OR FOR ANY SUBSTANTIAL PART OF ITS
PROPERTY) SHALL OCCUR; OR THE BORROWER OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE
IN THIS SUBSECTION (E); OR

 

(F)  JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN EXCESS OF $75,000,000 IN
THE AGGREGATE SHALL BE RENDERED AGAINST THE BORROWER OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY
ANY CREDITOR UPON SUCH JUDGMENT OR ORDER OR (II) THERE SHALL BE ANY PERIOD OF 30
CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER,
BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; PROVIDED,
HOWEVER, THAT ANY SUCH JUDGMENT OR ORDER SHALL NOT BE AN EVENT OF DEFAULT UNDER
THIS SECTION 6.01(F) TO THE EXTENT THAT AND FOR SO LONG AS (I) THE AMOUNT OF
SUCH JUDGMENT OR ORDER IS COVERED BY A VALID AND BINDING POLICY OF INSURANCE
BETWEEN THE DEFENDANT AND THE INSURER COVERING PAYMENT THEREOF AND (II) SUCH
INSURER, WHICH SHALL BE RATED AT LEAST “A” BY A.M. BEST COMPANY, HAS BEEN
NOTIFIED OF, AND HAS NOT DECLINED THE CLAIM MADE FOR PAYMENT OF, THE AMOUNT OF
SUCH JUDGMENT OR ORDER; OR

 

(G)  ANY NON-MONETARY JUDGMENT OR ORDER SHALL BE RENDERED AGAINST THE BORROWER
OR ANY OF ITS SUBSIDIARIES THAT IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT, AND THERE SHALL BE ANY PERIOD OF 10 CONSECUTIVE BUSINESS DAYS DURING
WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING
APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR

 

(H)  (I) ANY PERSON OR TWO OR MORE PERSONS ACTING IN CONCERT SHALL HAVE ACQUIRED
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES EXCHANGE ACT OF 1934), DIRECTLY OR
INDIRECTLY, OF VOTING STOCK OF THE BORROWER (OR OTHER SECURITIES CONVERTIBLE
INTO SUCH VOTING STOCK) REPRESENTING 40% OR MORE OF THE COMBINED VOTING POWER OF
ALL VOTING STOCK OF THE BORROWER; OR (II) DURING ANY PERIOD OF UP TO 12
CONSECUTIVE MONTHS, COMMENCING BEFORE OR AFTER THE DATE OF THIS AGREEMENT,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH 12-MONTH PERIOD WERE DIRECTORS OF THE
BORROWER SHALL CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE BOARD OF
DIRECTORS OF THE BORROWER; OR (III) ANY PERSON OR TWO OR MORE PERSONS ACTING IN
CONCERT SHALL HAVE ACQUIRED BY CONTRACT OR OTHERWISE, OR SHALL HAVE ENTERED INTO
A CONTRACT OR ARRANGEMENT THAT, UPON CONSUMMATION, WILL RESULT IN ITS OR THEIR
ACQUISITION OF THE POWER TO EXERCISE, DIRECTLY OR INDIRECTLY, A CONTROLLING
INFLUENCE OVER THE MANAGEMENT OR POLICIES OF THE BORROWER; OR

 

(I)  THE BORROWER OR ANY OF ITS ERISA AFFILIATES SHALL INCUR, OR, IN THE
REASONABLE OPINION OF THE REQUIRED LENDERS, SHALL BE REASONABLY LIKELY TO INCUR
LIABILITY IN EXCESS OF $75,000,000 IN THE AGGREGATE AS A RESULT OF ONE OR MORE
OF THE FOLLOWING:  (I) THE OCCURRENCE OF ANY ERISA EVENT; (II) THE PARTIAL OR
COMPLETE WITHDRAWAL OF THE BORROWER OR ANY OF ITS ERISA AFFILIATES FROM A
MULTIEMPLOYER PLAN; OR (III) THE REORGANIZATION OR TERMINATION OF A
MULTIEMPLOYER PLAN; OR

 

(J)  THE BORROWER ASSERTS, OR A FINAL NON-APPEALABLE DETERMINATION IS RENDERED
BY A COURT OF COMPETENT JURISDICTION TO THE EFFECT, THAT THIS AGREEMENT OR ANY
OF THE NOTES IS INVALID OR UNENFORCEABLE.

 

32

--------------------------------------------------------------------------------


 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

 


ARTICLE VII


 


THE AGENT


 

SECTION 7.01.  Authorization and Action.  Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto.  As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law.  The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.

 

SECTION 7.02.  Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct.  Without
limitation of the generality of the foregoing, the Agent:  (i) may treat the
payee of any Note as the holder thereof until the Agent receives and accepts an
Assumption Agreement entered into by an Assuming Lender as provided in Section
2.16 or 2.17, as the case may be, or an Assignment and Acceptance entered into
by the Lender that is the payee of such Note, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 8.07; (ii) may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement; (iv) shall not have any duty to ascertain or to inquire as
to the performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by facsimile transmission or electronic mail message) believed by
it to be genuine and signed or sent by the proper party or parties.

 

SECTION 7.03.   CUSA and Affiliates.  With respect to its Commitment, the
Advances made by it and the Note issued to it, CUSA shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include CUSA in its individual capacity.  CUSA
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Borrower, any of its Subsidiaries and any
Person who may do business with or own securities of the Borrower or any such
Subsidiary, all as if CUSA were not the Agent and without any duty to account
therefor to the Lenders.  The Agent shall have no duty to disclose any
information

 

33

--------------------------------------------------------------------------------


 

obtained or received by it or any of its Affiliates relating to the Borrower or
any of its Subsidiaries to the extent such information was obtained or received
in any capacity other than as Agent.

 

SECTION 7.04.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 7.05.  Indemnification.  The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Notes then held by each of them (or if no Notes are at
the time outstanding or if any Notes are held by Persons that are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, claims, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

 

SECTION 7.06.  Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders.  Upon any such resignation
or removal, the Required Lenders shall have the right to appoint a successor
Agent, provided that the appointment of any such successor Agent shall be
subject to the consent of the Borrower (not to be unreasonably withheld or
delayed) so long as no Event of Default has occurred and is continuing.  If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under this Agreement.  After any retiring
Agent’s resignation or removal hereunder as Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

 


ARTICLE VIII


 


MISCELLANEOUS


 

SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following:  (a) waive any of the
conditions specified in Section 3.01, (b) except as otherwise provided herein,
increase the Commitments of the Lenders or any Lender’s percentage thereof,
(c) reduce the principal of, or interest on, the Notes or any fees or other

 

34

--------------------------------------------------------------------------------


 

amounts payable hereunder, (d) except as otherwise provided herein, postpone any
date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, (e) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Notes, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (f)  amend this Section 8.01; and provided, further that
(x) no amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Agent under this Agreement or any Note and (y) Section
2.15 may be amended or waived to permit the proceeds of the Advances to be used
for working capital and other general corporate purposes of the Borrower and any
of its Subsidiaries with the consent of the Agent.

 

SECTION 8.02.   Notices, Etc.  (a)  Except as set forth in Section 8.02(d)
below, all notices, requests, demands, and other communications relating this
Agreement which any party is required or desires to give to the other shall be
in writing, shall be sent by United States mail, commercial delivery service,
facsimile transmission or electronic mail and shall be addressed to the party to
receive the notice as specified in this Section.  Any party may change its
address for notices by sending a Notice pursuant to this Section 8.02.

 

(b)  Notices to be sent to the Borrower via United States mail, delivery service
or facsimile transmission shall be addressed to the Borrower at its address at
P.O. Box 3100, 4300 N. Harbor Blvd., Fullerton, CA 92834-3100, Attention:
Treasurer (Facsimile no.:  (714) 773-6840), with a copy to the same address,
Attention: General Counsel (Facsimile no.:  (714) 773-7936).  Notices to be
delivered to any Initial Lender shall be addressed to the Initial Lender at its
Domestic Lending Office specified opposite its name on Schedule I hereto; if to
any other Lender, at its Domestic Lending Office specified in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender;
and if to the Agent, at its address at 2 Penns Way, Suite 200, New Castle,
Delaware 19720, Attention: Bank Loan Syndications (Facsimile no.: (212)
994-0961).  Each party shall designate an address for the delivery of electronic
mail messages at the written request of any other party.

 

(c)  Notices sent by United States Mail shall be sent by first class mail,
registered or certified, postage prepaid, and properly addressed and shall be
deemed to have been given on the date actually received or the fifth day after
mailing, whichever is earlier.  Notices sent by commercial delivery service
shall be sent using a service that provides traceability of packages and shall
be deemed given on the date actually received or on the third business day after
the date they are picked up by the delivery service.  Notices given by facsimile
transmission shall be deemed given on the next business day after the date
transmitted, provided a confirming signed original is mailed to the party to
whom the notice is addressed on the date it is transmitted.  Electronic mail
messages shall be deemed given to the addressee of such message only upon
receipt of a reply electronic mail message confirming receipt, except that in
the case of any Communications (as defined in clause (d) below) delivered in
accordance with clause (d) below, notification from Interlinks that such
Communications have been posted to Intralinks shall serve as a reply electronic
mail message for purposes of this clause (c); provided, however, that an
automated “out of office” or similar reply message shall not be deemed to
confirm receipt.

 

(d)  So long as CUSA or any of its Affiliates is the Agent, materials required
to be delivered pursuant to Section 5.01(i)(i), (ii) and (iv) shall be delivered
to the Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com, and such delivery shall
satisfy the obligations of the Borrower to deliver such materials to the
Lenders.  The Borrower agrees that the Agent may make such materials, and with
the prior consent of the Borrower any other written information, documents,
instruments and other material relating to the Borrower, any of its Subsidiaries
or any other materials or matters relating to this Agreement, the Notes or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on Intralinks or a
substantially similar electronic system (the “Platform”).  The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

 

35

--------------------------------------------------------------------------------


 

(e)  Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier.  Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

 

SECTION 8.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 8.04.  Costs and Expenses.  (a)  The Borrower agrees to pay on demand
all costs and expenses of the Agent and the Arrangers in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (i) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (ii) the reasonable
fees and expenses of counsel for the Agent and the Arrangers with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement.  The Borrower further agrees to pay on
demand all costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a).

 


(B)  THE BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS THE AGENT, EACH ARRANGER
AND EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES, LOSSES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL) INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF OR IN
CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION
WITH ANY INVESTIGATION, LITIGATION OR PROCEEDING OR PREPARATION OF A DEFENSE IN
CONNECTION THEREWITH) (I) THE NOTES, THIS AGREEMENT, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
ADVANCES OR (II) THE ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS MATERIALS ON ANY
PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY ENVIRONMENTAL ACTION
RELATING IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT TO THE
EXTENT SUCH LIABILITY, OBLIGATION, CLAIM, DAMAGE, LOSS, PENALTY, ACTION,
JUDGMENT, SUIT, COST, DISBURSEMENT OR EXPENSE IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN EACH
CASE REGARDLESS OF WHETHER THE EVENT GIVING RISE TO SUCH LIABILITY SHALL HAVE
OCCURRED PRIOR TO, ON OR AFTER THE DATE HEREOF.  IN THE CASE OF AN
INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 8.04(B) APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY THE BORROWER, ITS
DIRECTORS, EQUITYHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY OR ANY OTHER
PERSON, WHETHER OR NOT ANY INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. 
NOTWITHSTANDING ANY OTHER PROVISIONS TO THE CONTRARY HEREIN, NO OBLIGATION TO
INDEMNIFY AND HOLD HARMLESS ANY INDEMNIFIED PARTY UNDER THIS SECTION ARISES FROM
A FAILURE BY SUCH INDEMNIFIED PARTY TO COMPLY WITH ANY LAWS, REGULATIONS, RULES
OR ORDERS THAT MAY APPLY TO ITS BUSINESS, OR A FAILURE BY SUCH INDEMNIFIED PARTY
TO POSSESS THE CAPACITY TO PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR TO TAKE ALL ACTIONS NECESSARY TO AUTHORIZE ITS PARTICIPATION IN
SUCH TRANSACTIONS.  THE BORROWER ALSO AGREES NOT TO ASSERT ANY CLAIM FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES AGAINST THE AGENT, ANY
LENDER, ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS AND AGENTS, ON ANY THEORY OF LIABILITY ARISING OUT OF OR
OTHERWISE RELATING TO THE NOTES, THIS AGREEMENT, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
ADVANCES.


 


(C)  IF ANY PAYMENT OF PRINCIPAL OF, OR CONVERSION OF, ANY EURODOLLAR RATE
ADVANCE IS MADE BY THE BORROWER TO OR FOR THE ACCOUNT OF A LENDER OTHER THAN ON
THE LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE, AS A

 

36

--------------------------------------------------------------------------------


 

result of a payment or Conversion pursuant to Section 2.07(d) or (e), 2.09 or
2.11, acceleration of the maturity of the Notes pursuant to Section 6.01 or for
any other reason, the Borrower shall, within seven days following demand by such
Lender accompanied by a calculation in reasonable detail of the amount demanded
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.


 


(D)  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF THE BORROWER
HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE BORROWER CONTAINED IN
SECTIONS 2.10, 2.13 AND 8.04 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL,
INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE NOTES.


 

SECTION 8.05.  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the acceleration of the Advances
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Note held
by such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured.  Each
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

 

SECTION 8.06.  Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

 

SECTION 8.07.  Assignments and Participations.  (a)  Each Lender may assign to
one or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Advances owing to it and the Note or Notes held by it); provided, however,
that (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement, (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, (iii) each such assignment shall be to an Eligible Assignee, and
(iv) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note subject to such assignment and a processing and
recordation fee of $3,500.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Sections 2.11, 2.14 and 8.04 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
under this Agreement (other than its obligations under Section 7.05 to the
extent any claim thereunder relates to an event arising prior to such
assignment) (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

37

--------------------------------------------------------------------------------


 


(B)  BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE LENDER
ASSIGNOR THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH EACH
OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) OTHER THAN AS PROVIDED IN
SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR
VALUE OF THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO; (II) SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF THE
BORROWER OR THE PERFORMANCE OR OBSERVANCE BY THE BORROWER OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO; (III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF
THIS AGREEMENT, TOGETHER WITH COPIES OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 4.01 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT; (V) SUCH ASSIGNEE CONFIRMS THAT IT IS AN ELIGIBLE ASSIGNEE;
(VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH ACTION AS
AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AND DISCRETION UNDER THIS
AGREEMENT AS ARE DELEGATED TO THE AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH
POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH
ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE
OBLIGATIONS THAT BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY
IT AS A LENDER.


 


(C)  THE AGENT SHALL MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 8.02 A COPY
OF EACH ASSUMPTION AGREEMENT AND EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND
ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE LENDERS AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE ADVANCES OWING
TO, EACH LENDER FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER
SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE
BORROWER, THE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED
IN THE REGISTER AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER OR ANY LENDER AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)  UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING
LENDER AND AN ASSIGNEE REPRESENTING THAT IT IS AN ELIGIBLE ASSIGNEE, TOGETHER
WITH ANY NOTE OR NOTES SUBJECT TO SUCH ASSIGNMENT, THE AGENT SHALL, IF SUCH
ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF
EXHIBIT C HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE
THEREOF TO THE BORROWER.  WITHIN FIVE BUSINESS DAYS AFTER ITS RECEIPT OF SUCH
NOTICE, THE BORROWER, AT ITS OWN EXPENSE, SHALL EXECUTE AND DELIVER TO THE AGENT
IN EXCHANGE FOR THE SURRENDERED NOTE A NEW NOTE TO THE ORDER OF SUCH ELIGIBLE
ASSIGNEE IN AN AMOUNT EQUAL TO THE COMMITMENT ASSUMED BY IT PURSUANT TO SUCH
ASSIGNMENT AND ACCEPTANCE AND, IF THE ASSIGNING LENDER HAS RETAINED A COMMITMENT
HEREUNDER, A NEW NOTE TO THE ORDER OF THE ASSIGNING LENDER IN AN AMOUNT EQUAL TO
THE COMMITMENT RETAINED BY IT HEREUNDER.  SUCH NEW NOTE OR NOTES SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
SURRENDERED NOTE OR NOTES, SHALL BE DATED THE EFFECTIVE DATE OF SUCH ASSIGNMENT
AND ACCEPTANCE AND SHALL OTHERWISE BE IN SUBSTANTIALLY THE FORM OF EXHIBIT A
HERETO.


 


(E)  EACH LENDER MAY SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(OTHER THAN THE BORROWER OR ANY OF ITS AFFILIATES) APPROVED BY THE BORROWER
(UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME ANY
PARTICIPATION IS EFFECTED), SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR
DELAYED (IT BEING UNDERSTOOD THAT ANY OBJECTION BY THE BORROWER TO ANY PERSON
REASONABLY CONSIDERED BY THE BORROWER TO BE A COMPETITOR, OR AN AFFILIATE OF A
COMPETITOR, OF THE BORROWER SHALL BE DEEMED TO BE NOT UNREASONABLE); IN OR TO
ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ALL OR A PORTION OF ITS COMMITMENT, THE ADVANCES OWING TO IT
AND THE NOTE OR NOTES HELD BY IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS COMMITMENT
TO THE BORROWER HEREUNDER) SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN
SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH
OBLIGATIONS, (III) SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL
PURPOSES OF THIS AGREEMENT, (IV) THE BORROWER, THE AGENT AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND (V) NO PARTICIPANT
UNDER ANY SUCH PARTICIPATION SHALL HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR
WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY NOTE, OR ANY CONSENT TO ANY
DEPARTURE BY THE BORROWER THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT,
WAIVER OR CONSENT WOULD REDUCE

 

38

--------------------------------------------------------------------------------


 

the principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation.


 


(F)  ANY LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR PARTICIPATION OR
PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION 8.07, DISCLOSE TO
THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT, IN EACH CASE,
THAT IS AN ELIGIBLE ASSIGNEE OR HAS OTHERWISE BEEN APPROVED BY THE BORROWER, OR
AN SPC, ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH LENDER BY OR
ON BEHALF OF THE BORROWER; PROVIDED THAT, PRIOR TO ANY SUCH DISCLOSURE, THE
ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT OR SPC SHALL AGREE
TO PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION RELATING TO THE
BORROWER RECEIVED BY IT FROM SUCH LENDER IN ACCORDANCE WITH SECTION 8.08.


 


(G)  NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT, ANY LENDER
MAY AT ANY TIME CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE ADVANCES OWING TO IT
AND THE NOTE HELD BY IT) IN FAVOR OF ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH
REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


(H)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE SPONSORED,
ADMINISTERED OR MANAGED BY THE GRANTING LENDER (A “SPC”), IDENTIFIED AS SUCH IN
WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE AGENT AND THE BORROWER,
THE OPTION TO PROVIDE TO THE BORROWER ALL OR ANY PART OF ANY ADVANCE THAT SUCH
GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE TO THE BORROWER PURSUANT TO
THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT
BY ANY SPC TO MAKE ANY ADVANCE, (II) NO SPC SHALL, SOLELY BY REASON OF ANY SUCH
GRANT OR ANY ADVANCE MADE BY SUCH SPC THEREUNDER, BE DEEMED TO BE A LENDER
HEREUNDER, AND (III) THE GRANTING LENDER SHALL NOT BE RELIEVED OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT BY REASON OF ANY SUCH GRANT AND, IF AN SPC
ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART
OF SUCH ADVANCE, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH ADVANCE
PURSUANT TO THE TERMS HEREOF.  THE MAKING OF AN ADVANCE BY AN SPC HEREUNDER
SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS
IF, SUCH ADVANCE WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY HERETO HEREBY
AGREES THAT NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT
OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE
GRANTING LENDER).  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY
AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT,
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPC, IT WILL
NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF WITH
RESPECT TO ANY CLAIM ARISING OUT OF, OR RELATING TO, THIS AGREEMENT OR ANY NOTE
OR THE PERFORMANCE OR NON-PERFORMANCE OF ANY OBLIGATION THEREUNDER.  IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
8.07(H), ANY SPC MAY (A) WITH NOTICE TO, BUT WITHOUT (EXCEPT AS PROVIDED BELOW)
THE PRIOR WRITTEN CONSENT OF, THE BORROWER AND THE AGENT AND WITHOUT PAYING ANY
PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY
ADVANCES TO THE GRANTING LENDER OR, WITH THE CONSENT OF THE BORROWER AND THE
AGENT, TO ANY FINANCIAL INSTITUTIONS PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT
TO OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF
ADVANCES AND (B) DISCLOSE ON A CONFIDENTIAL BASIS (SUBJECT TO THE SAME TERMS AS
SET FORTH IN SECTION 8.08 WITH RESPECT TO THE DISCLOSURE OF ANY CONFIDENTIAL
INFORMATION TO ASSIGNEES AND PARTICIPANTS) ANY NON-PUBLIC INFORMATION RELATING
TO ITS ADVANCES TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY
SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.  FOR THE
AVOIDANCE OF DOUBT, NOTWITHSTANDING ANYTHING IN THIS SECTION 8.07(H) TO THE
CONTRARY, NO SPC NOR ANY INSTITUTION PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT
TO, OR FOR THE ACCOUNT OF, SUCH SPC SHALL BE ENTITLED TO THE BENEFITS OF A
LENDER UNDER THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE BENEFITS UNDER
SECTIONS 2.10 OR 2.13 OR ANY INDEMNIFICATION PROVISIONS, AND THE GRANTING LENDER
SHALL FOR ALL PURPOSES, INCLUDING ANY CONSENT, APPROVAL OR WAIVER HEREUNDER,
CONTINUE TO BE THE LENDER ENTITLED TO ALL THE RIGHTS AND BENEFITS OF A LENDER
UNDER THIS AGREEMENT, AND BOUND BY THE OBLIGATIONS OF A LENDER HEREUNDER,
PROVIDED THAT IN ANY CASE ANY SUCH SPC (OR ANY ASSIGNEE THEREOF) SHALL BE
ENTITLED TO RECEIVE PAYMENTS DUE IN RESPECT OF ANY ADVANCE MADE BY SUCH SPC
HEREUNDER.  THE GRANTING LENDER HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS THE
BORROWER FROM ANY ADDITIONAL COST OR EXPENSE INCURRED BY THE BORROWER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS SECTION 8.07(H) WITH
RESPECT TO ANY GRANT MADE BY SUCH GRANTING LENDER TO ANY SPC.  THIS SECTION MAY
NOT BE AMENDED WITHOUT THE WRITTEN CONSENT OF THE SPC.

 

39

--------------------------------------------------------------------------------


 

SECTION 8.08.  Confidentiality.  Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors and, as contemplated by
Section 8.07(f), to actual or prospective assignees and participants and SPCs,
and then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process; provided that unless specifically prohibited by
applicable law or court order each Lender and the Agent shall use reasonable
efforts to endeavor to notify the Borrower of any request of any governmental
authority (other than any such request in connection with an examination of the
financial condition or operation of such Lender or the Agent) for disclosure of
any confidential information prior to disclosure thereof and (c) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking. Before the Agent or any Lender discloses any Confidential
Information to any actual or prospective assignees and participants or SPCs, the
Agent or Lender wishing to disclose the Confidential Information shall obtain
the written agreement of the proposed recipient to keep the information
confidential.  Each such written agreement shall state that it is for the
benefit of and may be enforced by Borrower and a copy of the written agreement
signed by the proposed recipient shall be sent to Borrower.

 

SECTION 8.09.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

SECTION 8.10.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

SECTION 8.11.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
the Notes in the courts of any jurisdiction.

 


(B)  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES IN ANY NEW YORK STATE
OR FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 

SECTION 8.12.  Patriot Act Notice.  Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act.  The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

 

SECTION 8.13.  Waiver of Jury Trial.  Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

40

--------------------------------------------------------------------------------


 

 

BECKMAN COULTER, INC.,

 

as Borrower

 

 

 

By

/S/ PAUL GLYER

 

 

 

Name: Paul Glyer

 

 

Title: Vice President and Treasurer

 

 

 

 

 

CITICORP USA, INC.,

 

as Administrative Agent

 

 

 

By

/S/ JASON ZEROLL

 

 

 

Name: Jason Zeroll

 

 

Title: Vice President

 

Initial Lenders

 

Commitment

 

$50,000,000

CITICORP USA, INC.

 

 

 

By

/S/ JASON ZEROLL

 

 

 

Name: Jason Zeroll

 

 

Title: Vice President

 

 

 

 

$50,000,000

BANK OF AMERICA, N.A.

 

 

 

By

/S/ PETER D. GRIFFITH

 

 

 

Name: Peter D. Griffith

 

 

Title: Senior Vice President

 

 

$25,000,000

ABN AMRO BANK N.V.

 

 

 

By

/S/ ERIC OPPENHEIMER

 

 

 

Name: Eric Oppenheimer

 

 

Title: Director

 

 

 

By

/S/ KEVIN LEGALLO

 

 

 

Name: Kevin LeGallo

 

 

Title: Associate

 

41

--------------------------------------------------------------------------------


 

$25,000,000

JPMORGAN CHASE BANK, N.A.

 

 

 

By

/S/ STEPHEN C. PRICE

 

 

 

Name: Stephen C. Price

 

 

Title: Managing Director

 

 

$25,000,000

MELLON BANK, N.A.

 

 

 

By

/S/ DAVID B. WIRL

 

 

 

Name: David B. Wirl

 

 

Title: Vice President

 

 

$25,000,000

MORGAN STANLEY BANK

 

 

 

By

/S/ DANIEL TWENGE

 

 

 

Name: Daniel Twenge

 

 

Title: Vice President, Morgan Stanley Bank

 

 

$25,000,000

COOPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK BA “RABOBANK INTERNATIONAL”, NEW
YORK BRANCH

 

 

 

By

/S/ J. DAVID THOMAS

 

 

 

Name: J. David Thomas

 

 

Title: Executive Director

 

 

 

By

/S/ BRETT DELFINO

 

 

 

Name: Brett Delfino

 

 

Title: Executive Director

 

 

$25,000,000

THE BANK OF NOVA SCOTIA

 

 

 

By

/S/ CAROLYN A. CALLOWAY

 

 

 

Name: Carolyn A. Calloway

 

 

Title: Managing Director

 

 

$25,000,000

UBS LOAN FINANCE LLC

 

 

 

By

/S/ JOSELIN FERNANDES

 

 

 

Name: Joselin Fernandes

 

 

Title: Associate Director Banking Products
Services, US

 

 

 

By

/S/ DORIS MESA

 

 

 

Name: Doris Mesa

 

 

Title: Associate Director Banking Products
Services, US

 

 

$25,000,000

WELLS FARGO BANK, N.A.

 

 

 

By

/S/ PAUL K. STIMPFL

 

 

 

Name: Paul K. Stimpfl

 

 

Title: Senior Vice President

 

 

$300,000,000.00

Total of the Commitments

 

 

42

--------------------------------------------------------------------------------